Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 1 of 70




                    Exhibit 4
                                                        Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 2 of 70
    v       "f1        ‚— ‚        .   ‘   ‚                                        _
                  r                        00               Req UeSt fO%OmeSt|C                       -                         Clerk stamps date here when form is filed.
                              .   4 l.
        '                                                   Violence Res_training Order
                  You must also comfnlete Form CLETS-001, Condential CLETS Information,                                                      S"         .
                  and give it t0 the c erk when youle this Request.                                                                                 perm’ Court ofc               .
                                                                                                                                                    Counw            “llforma
                                                                                                                                                     ‘JUL M‘ r „ = Anoeies
                         of Persion Asking for Protection:
                  ® Name
                                                                                              Agezsm?                                                           r   Z019
                                  Your lawyer in this case (zfyou have one)."                                                         ShemR- Carier, nxccumc u "‚ „n . .
                                  Name: Susannah Braffman Amen      State Bar No.2 2Q2 1 68                                            BY 'er" °TCou r
                                   .             .         .             G     . 1 HE                                                   May. 2         ‚ Depu; ‚
                                  Firm Name: Elkins Kalt Wemnanb Renhm                                                                         Salazar        5
                                  Address (Ifyou have a lawyerfor this casaafgive your lawyer ’s
                                  information. Ifyou d0 not have a lawyer an want t0 keäp your home                         Fil/ in coun name and street address;
                                  address private, give a different mailing address instea . You d0 not                      s        . C n fc H . C                              f
                                  have t0 give your telephone, fax, or e-mail.):                                            Lupen“         o"       °       a ' orma’   °unty °
                                                                        _                                                        os Anäeles
'                                 Address:                                                                                      111 N.     111 Street

                                  Telephone:                                Fax:                                                Central     lstrlct
                                  E Mal] Address                                _                 -                         Court f/lls In case number when form 1s f/led.
                  ® Name of Person
                             ‘
                                   You Want Protection From:                                                                C ase Number._
                                                                                                                            BD 639 740
                                  Descrition of erson ou want rotection from:
                                  Sex: ä M E] F Height: 53.0; Weight: 2.2Q____ Hair Color: Etage Eye Color: Bmwn___
                                  Race:                                            Age: 51l___ Date ofBirth:
                                  Address (zfknown):
                      City:                                         State: n Zip:
                  C2D Do you want an order to protect family or household members? ü Yes                                                                       E] N0
                                  Ifyes, list them:
                                                            Full Name               5g       Agg          Lives with ou?                      Relationshi to ou
                                                                                   M4 1.5? EI Yes C] No
                                           13_ 14*: ü] Yes E No
                                                M_ 1.1i ß Yes E No
                                  Ü Check here ifyou need more space. Attach a sheet ofpaper and write “D V-100, Protected People ”for a title.
                  ® What is your relationship to the person in @? (Check all that apply):
                                  a. E] We are now married or registered domestic Partners.                        Hyou d0 not have One Ofthese relationships’
                                  b. K] We Lised to be married or registered domestic partners.                    the Court may not be üble t0 consider your

                                  C’ Ü we lwe together‘                                                            request. Read Form DV-5 OO-INFOfor help.
                                  d. Ü We used to live together.
                                  e. Ü We are related by blood, marriage‚ or adoption (specify relationship):
                                  f. Ü We are dating or used to date, or we are or used to be engaged to be married.
                                  g. E] We are the parents together ofa child or children under 18:
                                               Child’s Name: Danlel Elerce               ‚                    . ______              Date ofBirth: 0202114
                                               Child’s Name: Jordan Elercpj                                        ._..______       Date ofBirth: 1180105
                  i’                           Child’s Name: Joshna Bleme l                                                         Date ofBirth: 041608
                                       Ü Cflzeck here zfyou need more space. Altach a sheet ofpaper and write “D V-100, Additional Children ”for a
                                               tit e.
                                  h. Ü We have signed a Voluntary Declaration of Patemity for our child or children. (Attach a copy zfyou have
                                               one).                                         __           —        .
              *on August 1, 2019                                            This is not a Court Order.                                          '
                  äfdfäää93W?"fä%?'ll‘äää‘äimä?ä’"s°a'g°" Request for Domestic Violence Restraining Order                                                      DV-100, Page1 of6
                  Fam“ C°°°' 56m °‘ seqcEß- I äsgent|a|            (Domestic Violence Prevention)                                                                             9
                                                  eelxcom   iglonns‘
                             Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 3 of 70

                                                 .                                             Case Number:
.»                                                                                             BD 639 740

 ® Other Restraining Orders and Court Cases                                        '
          a.        Are there any restraining/(protective orders currently in place OR that have expired in the last six months
                    (emergency protective or ers, criminal, juvenile, family)?
                    ÜNo mYes (date oforder): 07-27-19                   and (expiration date): 08-02-19       (Attach a copy ifyou have one).
          b.        I-lave you or any other person named in @ been involved in another court case with the person in Q)?
                    ÜNO m Yes Ifyes, check each kind ofcase and indicate where and when each was led."
                                 Kind of Case                        Coun    or Tribe Where Filed      Year Filed   Case Number (t known
                          Divorce, Nullity‚ Legal Separation                                         Zlj
                          Civil Harassment                           __________________'___________ ___________„_ ___„____________?__
                          Domestic Violence                                                          Zlllße
                      Criminal                                                                       d              e
                      Juvenile‚ Dependency, Guardianship                                             d              je
                      Child Support                        e?                                        e              e
                      Parentage, Paternity                                                           e              e
                      Other (speczyjz): ______.____        die                                       j              e?
                    Ü Check here ifyou need more space. Attach a sheet ofpaper and write             “D V-100, Other Court Cases ”for a
                      title.
     Check the orders you want. El
 ® E] Personal Conduct Orders
           I ask the court to order the person in G?) not to do the following things to me or anyone listed in @:
           a. m Harass, attack, strike, threaten, assault (sexually or otherwise), hit, follow, stalk, molest‚ destroy personal
                          property, disturb the peace‚ keep under surveillance, impersonate (on the Internet, electronically or
               'otherwise), or block movements
           b. m Contact, either directly or indirectly, in any way, including but not limited to, by telephone, mail or e-mail
                       or other electronic means
                   The person in ® will be ordered not lo take any action t0 get the addresses or locations ofany protected
                   person unless the courtnds good cause not to make the order.            .
 G) E] Stay-Away Order
           a. I ask the court to order the person in ®to stay at least 1.01% yards away from (check all that apply):
                   K] Me                                   Ü My school
                   m My home                               m Each person listed in ®
                   m Myjob or workplace                    m The child(ren)'s school or child care
                   ü] My vehicle                           C! Other (specify):
           b. Ifthe person listed in ® is ordered to stay away from all the places listed above, will he or she still be able to
                   get to his or her home, schooLjob, workplace, or vehicle?           mYes ÜNo (Ifno, explain):


         E] Move-Out Order                             p
                    (Ifthe person in ® lives with you andyou want that person t0 stay awayrom your home, you musz askfor
                    this move-out order.)
‚B?!                         '                          .
                    I ask the court t0 order the person m@to move out from and not return to (address):



                    I have the right to live at the above address because (explain):


                                                             Thi i          a ourt Orde.
 R°Aj_‘S°"_J“'EV”°‘:i l                    Request for Domestic Violence Restraining Order                           DV-100, Page 2 of6
         ‚Esggng,                                           (Domestlc Violence Preventlon)                                           9
                 Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 4 of 70


i
® Guns or Other Firearms and Ammunition
     I believe the person in ® owns or possesses guns, rearms, or ammunition. Ü Yes ÜNO m I don’t know
     Ifthejudge approves the order, the person in ® will be ordered not to own, possess, purchase or receive a
     rearm or ammunition. The person will be ordered t0 sell t0, or store with, a licensed gun dealer, or turn in t0 law
     enforcement, any guns orrearms that he or she owns or possesses.
     [X] Record Unlawful Communications
          I ask for the right to record Communications made to me by the person in ® that violate thejudge’s orders.
® Q Care of Animals
          I ask for the sole possession, care, and control of the animals listed below. I ask the court to order the person in
          ® to stay at least Q? yards away from and not take, Sell, transfer, encumber, conceal, molest, attack,
          Strike, threaten, harm, or otherwise dispose ofthe following animals:


          I ask for the animals to be with me because:


G9 E] Child Custody and Visitation
     a. Ü I do not have a child Custody or Visitation order and I want one. .              _ _
     b. m I have a child custody or Visitation order and I want it changecivs;Eälädbggtggääg gartsägtugefjryjudgment’
     Ifyou askzor orders, you mustll out and attach Form DV-105, Repuest for Child Custody and Visitation Orders.
     Xogtrtecärrzläieäteaplgz?Gggäirgtnggzääillngggfurt that you want to be lega parents ofthe chzldren (use Form DV-180‚

® a Child Support (Check all that apply):
     a. Ü I do not have a child Support order and I want one.
     b. Ü I have a child Support order and I want it changed.
     c. E] I now receive or have applied for TANF‚ Welfare, CalWORKS‚ or Medi-Cal.
     Ifyou askfor chlld Support orders, yo_u muptll out and attachform FL-1 5 0, Income and Expense Declaration or
     Form FL-155‚ Fmanctal Statement (Slmplned).
     Q Property Control
         I ask the court to give only me temporary use, possession, and control ofthe property listed here:


@ Q Debt Payment
         I ask the court to order the person in ® to make these payments while the order is in effect:
         Ü Check here zfyou need more space. Attach a sheet ofpaper and write “D V-100, Debt Payment ”for a title.
ff       Pay to: LFor: ______________ Amount: S _.__.___________Due date: __________..___
     Q Property Restraint                  A
         I am married to or have a registered domestic partnership with the person in ® . I ask thejudge to order
         that the person in ® not borrow against, sell, hide, or get rid of or destroy any possessions or property, except
         in the usual course of business or for necessities of life. I also ask the judge to order the person in®to notify
         me of any new or big expenses and to explain them to the court.
@ Q spousal Support
         I am married t0 or have a registered domestic partnership with the person in ® and no spousal Support order
         exists. I ask the court to order the person in ® to pay spousal Support. (You must c0mplete‚ le, and serve Form
         FL-150‚ Income and Expense Declaration be ore ourhearin .                I"



     läääg!                                    (Domestic Violence Prevention)                                             -)
                          Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 5 of 70

_                                                                                     Case Number:
'                                                                                     BD 639 740

           E] Rights to Mobile Device and Wireless Phone Account
           a. ÜProperty control of mobile device and wireless phone account
                I ask the court to give only me temporary use, possession, and control of the following mobile devices:
                           and the wireless phone account for the
                following wireless phone numbers because the account currently belonäs to the person in ®z
                (including area code):                                      my num er         number of child in my care
                (including area code):                                           my number       number of child in my care
                (including area code):                                           my number       number of child in my care
               ÜCheck here ifyou need more space. Attach a sheet ofpaper and write “D V-100, Rights to Mobile Device
                 and Wireless Phone Account” for a title.
            b. CIDebt Payment
                I ask the court to order the person in ®to make the payments for the wireless phone accounts listed in I8a
                because:
                Name of the wireless service provider 82D Amount: SäDue Date: D
                Ifyou are recguesting this order, you must compleze, le, and serve Form FL-1 50, lncome and Expense
                Declaration‚ efore your hearing.
           c. ÜTransfer of Wireless Phone Account
               I ask the court to order the wireless service provider to transfer the billing responsibility and rights t0 the
               wirelessjhone numbers listed in 18a to me because the account currently belongs to the person in@.
               I the J"u ge makes this order,
                                           _ d)’ ou_ will be mancially responsiblefor these accounts, includin g mont ly service
              fees and costs ofany mobile evzces connected to these phone numbers. You may be responsiblefor otherfees.
              You must contact the wireless service provider tond out whatfees you will be responsiblefor and whether you
              are eligiblefor an account.
           ü] lnsurance                                          '
                I ask the court to order the person in®NOT to cash, borrow against, canceI‚ transfer, dispose of, or change the
                beneciaries of any insurance or coverage held for the benet of me or the person in Q), or our chiId(ren), for
                whom Support may be ordered‚ or both.
           C] Lawyer’s Fees and Costs
                I ask that the person in ® pay some or all of my lawyer’s fees and Costs.
                You must complete‚ le, and serveform FL-1 5 0, lncome and Expense Declaration, before your hearing.

     @ E] Payments for Costs and Services
                I ask the court to order the person in ® to pay the following:
                You can askfor lost earnings or your costsfor Services caused directly by the person in ® (damagedproperty,
                medical care, counseling, temporary housing, etc.). You must bring proof ofthese expenses to your hearing.
                Pay to:        Fonii Amount: S i
                Pay to:     For:_______ Amount: S ________

           E] Batterer Intervention Program
                I ask the court to order the person listed in ® to go t0 a 52-week batterer intervention program and show proof
                of completion t0 the court.
i:         ü] Other Orders                                                        i
                What other orders are you asking for?




               Ü Check here ifyou need more space. Altach a sheet ofpaper and write “D V-1 00, Other Orders ”f0r a title.

                                                    This is not a Court Order.
     R°f°°f“""2°”’                   Request for Domestic Violence Restraining Order                         DV-100, Page 4 of6
          ‚äsggg!                                 (Domestic Violence Prevention)                                              9
                           Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 6 of 70
                                                   .                                      Ca «A Number:
__                                                                                        BD 639 740


            C| Time for Service (Notice)
                   The papers must be personally served on the person in ® at leastve days before the hearing‚ unless the
                   court orders a shorter timefor Service. Ifyou want there t0 befewer thanve days between Service and the
                   hearing, explain why below. For help, read Form DV—200—INFO, "What ls Proof of Personal Service?"




     @ No Fee to Serve (Notify) Restrained Person
             Ifyou want the Sheriff or marshal t0 serve (notify) the restrainedperson about the ordersforee, ask the court
             clerk what you need t0 d0.

             Court Hearing
             The court will schedule a hearing on your request. Ifthe judge does not make the orders effective right away
             ("temporary restraining orders")‚ thejudge may still make the orders after the hearing. lfthejudge does not make
             the orders effective right away, you can ask the court to cancel the hearing. Read form DV-1 l2, Waiver ofHearing
             an Denied Requestfor Temporary Restraining Order, for more information.

     @ Describe Abuse
             Describe how the person in ® abused you. Abuse means to intentionally or recklessly cause or attempt to cause
             bodily injury to you; or to place you or another person in reasonable fear of imminent serious bodily injury; or to
             harass, attack‚ strike‚ threaten, assault (sexually or otherwise), hit‚ follow, stalk, molest, keep you under
             surveillance, impersonate (on the Internet, electronically or otherwise)‚ batter, telephone, or contact you; or to
             disturb your peace; or to destroy your personal property. (For a complete denition, see Fam. Code, Q5 6203, 6320.)
             a. Date of most recent abuse:
                1. Who was there?
                2. Describe how the person in C2) abused you or your child(ren):
                    S        l   1 I:    l     .   E l      E




                    m Check here ifyou need more space. Allach a sheet ofpaper and write “D V-1 00, Recent Abuse ”for a title.

                3. Did the person in ® use or threaten to use a gun or any other weapon? ®NO            E] Yes    (Ifyes, describe):




                4. Describe any injuries: 12A



93:;            5. Did the pollce come? E] No Ü Yes (I went to the police to le a report).
                   If yes, did they give you or the person in® an Emergency Protective Order? m Yes C] N0 E] l don’t know
                   Altach a copy ifyou have one.
                    The order protects       m you or      ü the person in ®

                                                          This is not a Court Order.
     R°ff°"_’“'E’"2°‘; l                     Request for Domestic Violence R_estraining Order                    DV-100, Page 5 of6
            ‘Esfggäg.                                    (Domestic Violence Prevention)                                           -)
                          Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 7 of 70
                                                  .                                        Ca     Number:
ü                                                                                          BD 639 740

    @ Describe Abuse (continued)                       See Declaration ofAlyze Pierce.

            Has the person in ® abused you (or your child(ren)) other times?
            b. Date of abuse:
               1. Who was there?
               2.    Describe how the person in @ abused you or your child(ren):




                     mCheck here zfyou need more space. Altach a sheet ofpaper and write “D V-I 00, Recent Abuse ”for a
                          title.
               3.    Did the person in ® use or threaten to use a gun or any other weapon? KINO             Ü Yes   (Ifyes, describe):


               4.      Describe any injuries:

               5.      Did the police come? D N0 Ü Yes                           ‘
                     Ifyes, did they give you or the person in ® an Emergency Protective Order?
                     Ü Yes ü N0 E] I don’t know       Attach a copy ifyou have one.
                     The order protects E] you or C] the person in Q)
                     Ifthe person in ® abusedyou other times, check here             D and use Form DV-I 01, Description of Abuse
                     or describe any previous abuse on an attached sheet ofpaper and write "DV-100, Previous Abuse" for a
                     title.
            Other Persons to Be Protected
             The persons listed in item® need an order for protection because (describe):
                                                                                                                                         tex1
        »    5121]] g, " wJH ilck 1111p an d ur k 11d. I] hayc |1 1d ca " and " w]|| h: a1 A123 a ggd d gn w11H y ch 1|dm] figh I11
                 .            „ gs   I:   l       .   E 1      E     ;




            Number of pages attached to this form, if any: w

äfädeclare under penalty of perjury under the laws ofthe State of California that the information above is true and correct.

gägate:

    Type or print your name                                                 Sign your     "m    S



    Lawyer ’s name, ifyou have one                                           awyer ’s signature
                                              .             This is not a Court Order.
    R°“‘5°"_J“""2°‘°
      I"
                                          Request for Domestic Violence Restraining Order                      DV-100, Page e of6
           ‘Fäsgmg!                                (Domestic Violence Prevention)
                            Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 8 of 70


    . V                         Request for Child Custody and                                                     _
           °"‘1°5 V‘ ‘t t‘ 0 0      ISI a IOI1       I‘ GPS                                         BD 639 740

             This form is attached to DV-l O0, Requeslfor Domestic Violence Restraining Order.
              Check the orders you want IZI .

     w Your name:                                                                            E] Mom Ü Dad               Ü Other*
     C2) Other parent’s name:                                                                C] Mom K] Dad              C] Other*
“        *IfOther‚ speci/ relationshzp t0 child:

     G) E] Child Custody
               '    I ask the Court for Custody as follows:               Legal Custody to:       (Person       Physical Custody to:
                                                                          who makes decisions about             (Person you       a t th
                                                                   ‚      health, education, and welfare)       child t0 live Sitz)        e

                    Child's Name     .                     Datf ofBirth           Mom      Dad      Other       Mom         Dad     Other
                    a.                                     0-_ZLE0EL‘L_                   E]        c1                   1:: c:
                    b. 000W‘ P0006                           ‘0/ * Z005              EI EI                        c1 C:
                    e. 005m0 W6                             ‘V 0 200              5a E] E]                      a D EI
                    01.0 0 C!                                                             EI        C]          C]       CI         CI
                   C] Check here         you need more space. Attach a sheet 0 paper and write “D V-J 05, Child Custod‚V ” or a title.

     @ E] Change Current Court Order
                    I want to Change a current child Custody or Visitation court order.
                    Case Number (ifyou have it):                                                 County:
                    Explain your current ighd why you want a Change I have sole legal and physical Custody. John has visitation.
          I request that John's Visitation be monitored or susended. Current custod is er "First Further Judment" sined y arties and
          Counsel’ Ö“8‘h9'c9€’ß}2r°e°'zj"you need more space. Altach a sheet o paper and write "D V-105, Chan e Current Court
                        Order ” for a t'tle
                                         z .                                                                 g

     C5D ChiId's Address
              Where has the child in @(a) lived for the last 5 years? Give each city and state the child has lived unless it is
              unknown to the other Earent and you want to keep it condential because of domestic Violence or child abuse.
              SÄarIt) wigh Iwhere ähe c ild lhges 1210W and work backwards in time. (Ifthe Current address is condential, check
              t e 0x e ow an just provi et e Current state).

                                                                 Child CD (a) lived with:              Dates lived there:
              Child G3) (a) addresses (City and state):           Mom" Dad        Other
              ÜCondential                                         ü      Ü        Ü From                               to present
                                                                   Ü        E]       Ü     From             t0
                                                                   m        ü        C1 From zmßrtozmßj
                                                                   ß        E]       E From Zmßrtomjßj
             EI Check here ifyou need more space. Attach a sheet ofpaper and write “D V-1 05, Child ’s Address ”for a
                tztle.                                            ‚




                                                            This is ot a Court Order.
                   ggff"mfälm:f;”s-°ag°” Request for Child Custody and Visitation Orders                                     °V'1°5' Page 1 °f3
     Family Code, 53063            CEB- sssemm             (Domestic Violence Prevention)                                                      9
                                   echtem
                          Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 9 of 70


.
    G) Other ChiIdren’s Addresses
                                               ‘
           Ü Check here if the other child’s (or ChiIdren’s) address information is the same as listed in
           D Ifit is different, check here. Attach a sheet ofpaper and write “D V-105, Other Children ’s Addresses ”f0r a
                title. List other children ’s address information, including dates, and name ofperson child lived with.
    G) Other Custody Case
           Were you involved in, or do you know of, any other custody case for any child listed in this form?
           [XI N0       Ü Yes     Ifyes, ll out below and attach a copy ofany custody or visitation Orders zfyou have them:
           a.   Name of each child in other Custody case:


           b.   Type of case: ÜParentage (Paternity) ÜDivorce                   ÜChild Support          ÜGuardianship
                Ü Juvenile/Dependency E] Domestic Violence
                 ÜOther (specify):
           c.   I was a    Ü Party D Witness C] Other (speczyjx):
           d.   Court(name).'
                Address:                                                       County: e State:____________________
           e.   Date of court order:
           f.   Case number (ifyou have it):

           Other People With or Claiming to Have Custody or Visitation Rights
           Do you know of anyone who is not involved in this case who has or claimsto have Custody or Visitation
           rights with any child listed on this form? m N0 E] Yes Ifyes‚1loutbelow:

           Name and address of that person:


           C] Has Custody Ü Claims Custody rights              Ü Claims Visitation rights
           For these children (name ofeach child):



           Ü Check here zfyou need more space. Altach a sheet ofpaper and write “D V—105‚ Other People With or
             Claiming Custody or Visitation ”for a title.

G) [X] Visitation
                I ask the court to order that the person in ® have the following temporary Visitation rights:
                (Check all that apply)
                a. IX] N0 Visitation until the hearing (or Professionally monitored)
                b. ü] No Visitation after the hearing
                c. C] The following Visitation Ü until the hearing E] after the hearing
                      (1) Ü Weekends (startingße (The Ist weekend ofthe month is the Ist weekend with a Saturday.)
                             Ü 1st Ü 2nd E] 3rd Ü 4th Ü 5th weekend of month
                             fromeat e D a.m. Ü p.m. to Lat LÜ a.m. Ü p.m.
                                     (day ofweek)     (time)                               A (day ofweek)   (time)
                      (2) Ü Weekdays (starting):____._:__
                             from____at e. Ü a.m. Ü p.m. to im ja a.m. Ü p.m.
                                     (day ofweek)    _ time    4   _   ‚   _       _   ‚     da I o week)   (time)



    R°“Ja"“°’“-’°‘2                    Re uest for Child Custod and Visitation Orders                                   °V'1°5' Page 2 °f3
    ggähgif!                               q         (Domestic Violenyce Prevention)                                                   9
                             Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 10 of 70


v                                               ‘                                              BD 639 740

            c1 Other Visitation
                   Attach a sheet ofpaper with other visitation days and times‚ like summer vacation, holidays, and birthdays.
                   List dates and times. Write “D V-1 05, Visitation ”for a title.

    ® l3 Responsibility for Transportation
                   The parent will take or pick up the child or make arrangementsfor someone else t0 d0 so.
                   I ask the court t0 order that:                              .
                   a. D Mom D Dad              D Other (name):                                       take children to the visits.
                   b. ü Mom Ü Dad        Ü Other (name):              pick up children from the visits.
                   c. Ü Drop-off/ pick-up of children will be at (address):
                   d. Ü Check here if other arrangement. Attach a sheet of paper and write “D V-I05, Responsibilityfor
                        Transportation ” for a title.

    ® E] Supervised Visitation
         a. I ask that the Visitation in @ be supervised by
                          m A professional supervisor DA non-professional supervisor Ü Other
                      Name and telephone number, ifknown:
                   b. I ask that the Visitation in be supervised by
                          Ü A professional supervisor DA non-professional supervisor C] Other
                          Name and telephone number, zfknown:
                   c. I ask that any costs for Supervision be paid by:
                      Mom _% Dad LO_O_%                        Other (name)                                                ______ %

    @ m Travel With Children
                   I ask the court to order that:
                   Ü Mom m Dad Ü Other (name):                       must have written permission
                   from the other parent, or a court order, to take the children outside of:
                   a. ä The State of California.        K] County of:
                   b. [II Other p1ace(s) ist):

             c1 Child Abduction Risk                                   l
                   E] I believe that there is a risk the other parent will take our child out of California and hide the child from me.
                      Ifyou check this box you mustll out and attach Form DV-108, Request for Order: N0 Travel with Children.

                                                           lmportant Instructions
         You must tell the court if you nd out any other Information about a custody case in any court for the children
         listed on this form.
         If the court makes a temporary custody order, the parent receiving custody must not take the child out of
         California without a noticed hearing. (See Family Code Q3063.)




                                                          This is not a Court Order.
    R“.- J'"’"““'Y"2°‘2
           ' E                          .
                                            Request for Child Custody and Visitation Orders                        °V'1°5' Page 3 °’3
            lE !                                         (Domestic Violence Prevention)
                          Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 11 of 70



                          In Re the Marriae of Pierce                                 L.A.S.C. Case No. BD 639 740

                      1                                  DV-100: RECENT ABUSE

                      2                             DECLÄRATION OF ALYZE PIERCE

                      3         I, ALYZE PIERCE, declare as follows:

                      4          1.    I am the Petitioner in the above-entitled action.        I have first-hand

                      5   personal knowledge of the facts set forth herein, and if called as a witness, I could and

                      6   would competently testify to the matters stated herein. I submit this Declaration in

                      7   support of my request for a Domestic Violence Restraining Order against Respondent,

                      8   John Pierce ("John").

            '         9                                      BACKGROUND

                m    l0         2.     John is my former husband. John andI have three minor chi1dren‚ Daniel

    ä                11   Pierce (age 15), Jordan Pierce (age 14 on August 1, 2019), and Joshua Pierce (age 11).
    5           e.
    ä     55 g       12   Our Judgment of Dissolution ("Judgment") was entered on October 27, 2016. A true
    L9 g‘ ä
    ä ä E ä          13   and correct copy of our Judgment of Dissolution is attached hereto as Exhibit "1".
    a a es
    ‘g       L-L     14         3.      Concurrently with the execution of the Judgment‚ John and I (together
     ä ' u; 8
     ä ä f};         15 „with . our attorneys of record) executed a First Further Judgment ("First Further
    2      = K.
    ä ‘g ä g         16   Judgment"), Which was 9g; filed with the Court for privacy reasons. The First Further

    ä           E    17   Judgment contains the executory terms of our settlement, including custody

                ä    18   provisions. The Judgment states that the First Further Judgment cannot be filed with

                     19   the Court, except for enforcement purposes, and that certain notice requirements must

                     20   be met before filing it. This Request for Domestic Violence Restraining Orders is not

                     21   an enforcement issue, and I am making this application without notice to John; thus,

w                    22   I am not attaching the First Further Judgment to my DV-100 as an exhibit. However,

                     23   upon the Court's request, I will lodge a copy of the First Further Judgment.

                     24         4.     John had a history of abusing alcohol and drugs, including cocaine, during
                     25   our marriage. He also had a history of anger management issues. He is a former army

                     26   captain; he has owned a gun and a cross-bow in the past and may own them now. I

                     27   obtained a DV-TRO against him in 2016 during our Dissolution case, and he

                     28   relinquished a gun in connection with the 2016 DV-TRO. A true and correct copy of


                                                        DECLARATION OF ALYZE PIERCE
                             Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 12 of 70



    .                        In Re the Marriae of Pierce                     .           L.A.S.C. Case No. BD 639 740

                '        1   my 2016 DV-TRO application, the 2016 DV-TRO, and the 2016 Order on Request to

                         2    Continue Hearing are attached hereto collectively as Exhibit "2".

                         3          5.    Pursuant to the First Further Judgment, I have sole legal and physical

                         4   custody of our children.      At or about the time we entered into the First Further

                         5   Judgment, John was receiving in-patient treatment at UCLA Psychiatrie Hospital,

                         6   after sending me emails stating that he was going to kill himself. While John was

                         7 being treated at UCLA, someone from the hospital called me to issue a Tarasoff

                         8   warning, stating that John was expressing an intense desire to kill me. Further details

                         9   relating to this incident are set forth in my August 15, 2016 Declaration, which is

                    g   10 contained in Exhibit "2".                "
        ä               11          6.    The First Further Judgment specifically provides that John would have

        ä Ü ä           12   no Visitation with the children as long as he was a patient at UCLA Psychiatrie

        g               13   Hospital. It further provided that upon his discharge from UCLA Psychiatrie Hospital,

        ä g             14   he would have four (4) hours per week of supervised Visitation with the children for a

'       ä               15   period of nine (9) months. It further stated that following this nine (9) month period of

        E g ä           16   supervised Visitation, John and I would meet and confer regarding his Visitation

        g               17   schedule. Since John's nine (9) months of monitored Visitation ended, he and I have

        w           ä   18   not formally entered into a different custody arrangement. We have been generally

                        19   cooperative with each other in informally determining Visitation times for John on an

                        20   ad hoc basis, although our younger children, Jordan and Joshua, have declined to see        l
                        21   him in recent months.                       i

                        22
                        23          7.    The most recent incident of abuse occurred on July 27, 2019. By way of

                        24   background, our son, Daniel ("Danny"), is a soccer player and was scheduled to attend

                        25   a residential soccer camp at UC Davis next week. John and I had previously agreed

                        26   that John would drive Danny t0 Davis for drop-off at camp.        On July 27, 2019 at

                        27   approximately 11:27 a.m.‚ John sent me a text message stating that he had to go on a

                        28   business trip, which meant that he could not take Danny to camp. John copied his
                        Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 13 of 70
                                             O                                      C
.                       In Re the Marriae of Pierce                                        L.A.S.C. Case No. BD 639 740

                    1   personal assistant, Lauren Green‚ and another person‚ Troy Queenl, on this text

                    2   thread (I do not know why). I am unable to take Danny to Davis myself because of my               '

                    3   work schedule‚ so I sent John a text at 12:20 p.m. that day, stating that we could cancel

                    4   camp, and that it was not a big deal. John responded with a text that stated, "U don’t

                    5   want t0 fuck with me right now."

                    6          8.      For the next hour and a half, John texted me over sixty (60) times. His

                    7   texts were threatening, insulting, full of expletives, and largely non-sensical.           For

                    8   example, he makes numerous references t0 Armageddon. By way of further example,

                    9   I am Jewish and John is not, and though I cannot remember a time that I discussed

               g   l0   Israel or Judaism with John in years‚ a large number of his above-referenced texts

    ä              11   focus on Calling me an anti-Semite and accusing me of not Supporting Israel (neither
    ä 6 g          12   of which is true). I stopped responding to his texts at 12:31 p.m. that day, but he

    ä              13   continued texting me, over and over. The following is a sampling of the text messages

    ä              14   John sent me on July 27, 2019 during the period from 12:20 p.m._through 1:55 p.m.:

    ä              15                 . a.       "U dont want to fuck with me right now."       V

    E ‘a: i»       16                  b.        "He is the best freshman that ever lived. Puts u anrl me to shame.
    ä              17                  That is for God damn sure. Dont fuck with me right now. I will bur           u

    w          ä   18                  ifI have t0." (emphasis added)

                   19                  c.        "Go watch an AOC rally. Fucking libtard."

                   20                  d.’       "BITCH"

                   21                  e.        "Valley girl bitch"

                   22                  f.        "Fuck u foreVer"
                   23                  g.        "I will fuck u and ur kind u. U have no idea" (Emphasis
                   24                  added)                V
                   25                  h.        "U have no idea what’s comin            ur wa. Time is tickin.

                   26                  Count it down." (Emphasis added)

                   27

                   28   l The nature of John's relationship to Troy Queen is not known to me.
                                                                       -3
                                             ’       s     DECLARATION OF ALYZE PIERCE
                               Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 14 of 70
    ’                                             O                                       O
        Q                      In Re the Marriae of Pierce                                    L.A.S.C. Case N0. BD 639 740

                           1                i.        "iiarmageddon"
                           2                j.        "Slut"
                           3                k.        "I fucking warned u"

                           4                l.        "Good luck sleeping"

                           5                m.        "I will fuck with u the rest of ur fuckin             cursed life"

                           6                 (Emphasis added)                   i

                           7                n.        "Bitch"                         L
                           8                o.        "Watch Jack Bauer on 24 if ur curious what I’m capable of."

                           9                p.        "Va11ey cunt"

                      8   10                q.        "And guess what if I spent my life juggling a soccer ball I would be

            ä             11                better than u. But no, I spend my life protecting the innocent and

            ä   l ä       12                vulnerable. U are a fucking disgusting whore and I despise u. NEVER.

            ä             13                FORGET. THAT. SLUT."
            ä             14                r.        "Valley cunt. U dont even support Israel. Disgusting. I will be at

‘           ä             15                Armaeddon with             y children fihtin      aainst u. U are biblically

            E g ä         16                defined evil. ISRAEL AND AMERICA FOREVER. bitch" (Emphasis
            ä         g   17                added)
            w         g   18                s.        "I will find u at Armaedon and fuck u u. Personall"

                          19                (Emphasis added)

                          20                t.        "And u have decades to wonder how that will py out. I am

                          21                relentless and I will fuck u u" (Emphasis added)

                          22               ' u.       "I. WILL. FUCK. U. UP. VALLEY. GIRL. WANNABE. HLS.
                          23                POSER. BITCH."
                          24                V.        "And if you wanna test me just lemme know. Anywhere. Anytime.

                          25                Cunt."
                          26                w.        "I cant hear u!!!!????? Cunt"

                          27                x.        "Whas up. Answer. I CAN. NOT. HEAR’. YOU."

                          28                y.        "SLUT. SKANK; WHORE. BITCH. CUNT."


                                                                DECLARATION OF ALYZE PIERCE
                            Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 15 of 70
                                                  O                                   O
    l                       In Re the Marriae of Pierce                                       L.A.S.C. Case N0. BD 639 740

                        1                    z.       "Do u even know what Armageddon is??? Fucking uneducated

                        2                    moron clueless anti-semite bitch."

                        3                    aa.      "It is   ood vs evil. I am ood. U are evil. God is on      y side. I

                        4                    will hunt u down and fuck u u." (Emphasis added)

                        5

                        6          9.        The following morning, John sent a text message on the same thread,

                        7   stating, "Sorry about all that. Had a bad day yesterday. All good now. Didnt mean any

                        8   of that." A true and correct copy of the complete‚ unedited transcript of the above-

                        9   referenced text thread, including the messages from July 27, 2019 through July 28,

                   8   10   2019, is attached hereto as Exhibiti"3" and incorporated herein by this reference. This

        ä              11   transcript came from data that was extracted directly from my cell phone with the

        ä’   ' ä       12   assistance of my attorney's IT department (see accompanying Declaration of Jason

        ä ä            13   Lockwood). In Exhibit "3", John's messages are printed in gray and are identified

        ä g            14   with the name "John Pierce Final" (which is the way his contact information is saved

        ä              15   in my cell phone), and my-texts to him are printed in green and are identified as

'       E. g ä         16   "Mommy".         The relevant text messages begin in themiddle of page 3, but I have

        ä              17   attached the entire transcript for completeness.

        u          ä   18              10.   Upon receiving these texts from John, I was extremely scared for my

                       19   safety and the safety of my children. I believe John's text stating, "I will fuck u and

                       20   ur kind u" (emphasis added) was a threat to harm both me and our children. His

                       21   text stating, "I will be at Armaeddon with                y children fihtin       aainst u"

                       22   (emphasis added) also causes me to fear for my safety and the safety of our children.

                       23   There were multiple other texts messages that directly threatened me. Thus, on July              '

                       24   27, 2019, I filed a police report at the Van Nuys Police Department, and I received an

                       25   Emergency Protective Order ("EPO") that day. A true and correct copy of the EPO is

                       26   attached hereto as Exhibit "49 and incorporated herein by this reference. The EPO

        '              27   expires on August 2, 2019 at 4:00 p.m. I caused John to be served with the EPO on

                       28

                                   .                      _                 5
                                                                DECLARATION OF ALYZE PIERCE
                            Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 16 of 70
l '
J   .                                             O                                             .
                                                                                                 A

                            1    Juiy 28, 2019. A true and. correcl; cqpy pf the Proof of Service is attached hereto as
                            2.. Exhibit "5".
                           3             11.    Icontinuezto be scaredfor my’ safigty -and our childres safety. I have not

                            4    slept weil in days, and I've been constantly worried. I d0 not know what caused John

                            5 t0 react to a benign text with auch rage. I db not know if he is usi-ng. drugs again. Izdo
                            6 ‚not know if he is» having psychiatric issues again. He4 has military ‘training and has

                            7 owned gur-xs in the passt; he may own a gunnow. John knows that our children are the
                            8 most "important. thing in the world to 1ne-,_ andI feax- that hexmay harm’ them in a rageful
                            9.   ‚Staate äsa means, of hurting me.

                      g   I0            12.     I request that the Court "issue an- Order th at Respondent have n0 visitation
         ä                ILI    with the minor children, or that Aqany visitation "be monitoredby zrprofessional monitcir,
         ä’ x ä           12            idcclare under penalty of perjury under the‘ iawlsoffhe‘ Statc of CaIitbnlia thait thc
         ä        ä       13     forcgoizxg is tme and cornzct.

              g           14            ExecntedJuly 30, 20 l9, at Woodland Hin"S„Cä1ifOl'nia.


         äs-äg            15                                                                           x-<‚«z*_..—-——
         ä                17                                                       ALYZE        ‘RCE


         "’           ä 1s
                          l9
                          2.0
                          21.

                          22




    H?                    26

                  »       2.7                                                                                                        y

                          28                                                                                                     '


                                                                  DECLARAIION {OF ALYZE PIERCE
ij v‘                      Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 17 of 70
                                         O                                    O
                   1                          DECLARATION OF JASON LOCKWOOD

                   2           I, JASON LOCKWOOD, declare as follows:

                   3           1.    I am not a party to the above-entitled action. I have personal knowledge

                   4   of the facts set forth herein, and if called as a witness, I could and would competently

                   5   testify to the matters stated herein.

                   6           2.    I am the IT Manager at Elkins Kalt Weintraub Reuben Gartside LLP,

                   7   Petitioner's attorney of record.          _

                   8           3.    On July 29, 2019, at the request of Petitionefs counse1‚ Susannah

                   9   Braffman Amen, I met with Petitioner, who gave her cell phone and cell phone

              g   10   password to me. With Petitioner's permission, I attached her cell phone to my ofce

   ä              11   Computer, and using a program called iExp1orer‚ I exported all data on her cell phone,

   ä    U ä       12   thereby creating a back up copy of her cell phone's contents. The data I exported from

   ä ä            13   Petitioner's phone included all text messages on the phone. From this data, I printed

   ä g            14   a transcript of the entire text thread between Petitioner and 213-500-7 339 (identied

   ä              15   in Petitioner's phone as Lauren Schaefer Green), 818-918-8329 (identied in

   2 g ä          16   Petitioner's phone as John Pierce Final), and 310-484-4514 (not identied by name).

   ä              17   A true and correct copy of this transcript is attached hereto as Exhibit "3" and

   w          ä   18 incorporated herein by this reference.

                  19           4.    The top of the rst page of Exhibit "3" contains the details of the above-

                  20   referenced export and the phone numbers of the participants on this text thread.

                  21           I declare under penalty of perjury under the laws of the State of California

                  22   that the foregoing is true and correct.

                  23           Executed July 30, 2019, at Los Angeles, California.



                  25



                  27   —
                  28
                     ‘\
                Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 18 of 70




€1.19
ä»?
a
n
ﬁ
ﬁ
W
ü?“
m
W
für‘?
w
w
w
m
31'!"
f
w
k                                              b




        EXHIBIT 11
                                          Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 19 of 70

                                                                                                                                                                                          FL-1 80
‘                ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, 3mm Bar number, and addrass):                                                            FOR couRT usE omy
                   GARY FISHBEIN                  (SBN 93765)
                   BUTER ‚ BUZARD, FI SHBE IN & ROYCE LLP
                   11611 San Vicente Boulevard, Suite 82 0
                   Los Angeles, CA                  90049- 6508
                 TELEPHONE m0.;           310 — 820- 6700                        FAXNO. (Optional): 3 l0 — 207-4612
                 EMAIL ADDRESS (Optional): f i shbe in@bbf rl aw . com                                                                                               E’???
                 ATTORNEY FoR (Name): Petitioner ‚ Alyze L . Pierce
                 SUPERIOR coum’ 0F CALIFORNIAQOUNTY OF Los Ange" es                                                                           °}9-;‘?-‘v'-“3‘"’T‘/   1&3?‘
    .                       STREETADDRESS: 11l Nort                    Hill Street                  *                                                          "r- o -         ‚ , "
                            MAILING ADDRESS: Same                                                                                                                        f
                           CITYAND zu= cooaLOS Angeles ‚                    CA           90 0 12
                                 BRANCH NAME: Central District                             .                                                        Gang, lgßä-Qgggnujgk? mnger/Cark
                     MARRIAGE OR PARTNERSHIP OF                                                                                                 v. Martin 600559.:; pggmy
                          PETlTloNERzALYzE L . PIERCE                                                                                                              '
                            REsPoNoENTzJoHN M.                      PIERCE
                                                                       JUDGMENT                                                     CASE NUMBER:
                     ü DISSOLUTION                                  E] LEGAL SEPARATION                        E] NULLITY           BD 63 9740
                            E]         Status onIy
                            Ü          Reserving jurlsdlction over termination of marita! or domestic
            _                          partnership status
                            Ü          Judgment on reserved Issues
                     Date marltal or domestlc partnership status ends:
                1. Ü          Thlsjudgment Ü                contains personal conduct restraining orders Ü             modifies existlng restrainlng orders.
                              The’ restralning orders are contained on page(s)                              of the attachment. They expire on (date):

            2. This proceedlng was heard as follows: [2                       Default or uncontested Ü               By declaration under Family Code section 2336                            -
                      Ü       Contested               Ü Agreement in court                              _
                       a. Date:                                                                  Dept;                                  Room:
                       b. Judlcial ofcer (name):                                                                                   Ü Temporary judge
                       c. Ü        Petltioner present in court                           Ü     Attorney present in court (name):
                       d. Ü Respondent present in court                                  D Attorney present in court (name):
                       e. C] Claimant present in court (name):                                      ’                        E] Attorney present in coun (name):
                       f. Ü Other (specify name):                                                                                                             '

                3. The court acquired jurisdiction of the respondent on (date): June 24 ,                               2 O l6
                       a. Ü The respondent was served with process.
                       b. Ü The respondent appeared.
                THE COURT ORDE_RS‚ GOOD CAUSE APPEARING                                                                 '
                4.     a. Ü        Judgment of dlssolution is entered. Marltal or domestic partnership status is terminated and the parties are restored to the
                                   status of single persons
                                   (1) Ü          on (specify date):         Zf-"Zßl L
                                   (2) E]         on a date to be determined on noticed motion of either pany or on stipulation.
                       b. Ü        Judgment of legal Separation is entered.
                       c. Ü        Judgment of nullity is entered. The parties are declared to be single persons on the ground of (specify):
                                                            Q
                       d. Ü This judgment will be entered nunc pro tunc as of (date):                          , '                                      _                                                -
                       e. Ü Judgment on reserved issues.                         "                                      "                        - -*
                       f. The Ü           petitiones            Ü   respondenfs former name is restored to (specify):
                       g. D        Jurisdiction is reserved over all other issues, and all present orders remain in effect except as provided below.
    "                  h. Ü        Thls judgment contains provisions for child support-or family support. Each party must complete and le with the court a
                                   Child Suppod Case Registry Form (form FL-191) within 10 days of the date of this judgment. The parents must notify the
                                   court of any change in the information submitted within 10 days of the change, by ling an updated form. The Notice
                                   of Rights and Responsibi/ities—HeaIth-Care Costs and Reimbursement Procedures and Information Sheet on Changing a                                                         -
                                   Child Support Order (form FL-192) is attached.                                                                       Page 1 of2
        s
                Fiäfä‘än'äiää“äää’äa°‘°                                                            JUDGMENT
                                                                                                   (Famlly Law)
                                                                                                                                                                             ‘a"'"*°°°°- 55ä:ä;';%:::-
                                                                                                                                                                                       wwwcourfacagov
                     FL-18O (Rev. July 1, 2012]
                                                                                                                                                                             L .
        ’       ‚a6? n\_lurllnl)mu‘s
                        ESSENHALFHRMS“                                                                                                                                                    |
                                             1          .                            „             11 -                                         EXHIW’ ————
                                           Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 20 of 70
                '                                                .                             .                       .                                       FL-180
‚                     CASE NAME (Las! name, firsl name of each parfy):                                                     CASE NUMBER:




                    4. i. Ü         The children ofthis marriage or domestic partnership are:
                                    (1)-      Name                                                                 Birthdate
                                              Daniel Pierce                                                        02/02/2004
                                              Jordan Pierce                                                        08/01/2005
                                              Joshua Pierce                                                        04/16/2008
                                    (2) E]     Parentage is established for children of lhls relationship born prior lo the marrlage or domestic partnership
                         j. Ü       Child custody and vlsitation (parenting time) are ordered as set forth in the attached
                                    (1) m     Settlement agreement, stipulation forjudgment. or other written agreement which contains the information
                                              required by Famlly Code section 3048(a). A5 Set forth in the Flrst Further Judgm
                                    (2) Ü     Child Custody and Visitation Order Attachment (form FL—341).
                                    (3) Ü     Stipulation and Order for Custody and/or Visitation of Children (form FL-355).
                                    (4) D     Previously eslablished in another case. Case number:                               Courl:
                         k. ü Child Support is ordered as set forth in the attached _
                                    (1) Ü     Settlement agreement. stipulatlon for judgment. or other written agreement which contains the declaratlons
    _                                         ‚equgred by Famny Code Secon 405503) As set forth ln the Flrst Further Judgm
                                    (2) Ü     Child Support Information and Order Attachment (form F L-342).
                                    (3) Ü     Stipulation to Establish or Modify Child Suppon‘ and Order (form F L-350).
                                    (4) Ü     Previously establlshed in another case. Case number:                                   Court:
                         I. m       Spousal, domestic partner, or family support is ordered:
                                    (1) [X Reserved for future determination as relates to [2 petitioner Ü respondent
                                    (2) Ü Jurisdiction terminated to order spousal or panner support to E] petitioner Ü respondent
                                    (3) Ü     As set forth in the attached Spousal, Partner, or Family Support Order Attachment (form FL-343).
                                    (4) Ü     As set forth in the attached settlement agreement, stipulation forjudgment, or other wrltten agreement.
                                    (5) Ü     Other (specify): As set forth in the First Further Judgment .

                         mm         Property division is ordered as set forth in the attached
                                    (1) Ü Settlement agreement, stipulation for judgment, or other writlen agreement.
                                    (2) Ü‘ Property OrderAttachment to Judgment (form FL—345).
                                    (3)    Other (specify): As‚ set forth in the First Further Judgment .

                         n. m       Attorney fees and costs are ordered as set fonh In the attached
                                    (1) Ü     Settlemenl agreement, stipulation for judgment, or other written agreement.
                                    (2) E] Aftomey Fass and Costs Order (form FL-346).
                                    (3) Ü Other (specify): As set f orth in the First Further Judgment .

                         o. E Olher (specify): All other orders as set forth in Pages 1 through 3 of the
                                               attached hereto.
                    Each attachment to this judgment ls lncorporated into this judgment. and the parties are ordered to comply with each attachmenfs
                    provlslons. Jurisdiction ls raserved to make other orders necessary to carry oul this judgment.
                    Data:                                                                                                                                                   _
                       _                                                                                -               '      JUDICIAL OFFICER
                    5. Number of pages attached: 3_________                                        m   SIGNATURE FOLLOWS LASTATFACHMENT

                                                                                            NOTICE
                      Dissolulion or legal Separation may automatlcally cancel the rights of a spouse or domestic panner under the other spouse’s or
                      domestic partnes will, trust, retirement plan, power of attorney, pay-on-dealh bank account. transfer-on-death vehicle registratlon,
                      survivorship rights to any property owned in joint tenancy, and any other simllar property interest. lt does not automatically cancel the
                      rights ofa spouse or domestic partner as beneciary of the other spouse's or domestic partner's life insurance policy. You should
' E                   review lhese matters. as well as any credlt cards‚ other credlt accounts, lnsurance policies, retirement plans, and credll reports. to
                      determine whelher they should be changed or whethar you should take any other actions.             * ’            ' ' -          -
            ‘         A debt or obligation may be assigned (o one party as part of thedissolution of property and debts, but if that pariy does not pay the
                      debt or obligatlon, the creditor may be able to collect from the other pany.       . ..    .           . .              _ . _         '
                      An earnlngs assignment may be issued without additional proof if chlld, family, partner, or spousal Support is ordered.               ''
            -         Any party requlred to pay support must pay inlerest on overdue amounts at the "legal rate," which is currently 10 percent.
            s       FL-180[Rev.July1‚ 2012)                                              JUDGMENT                                                              Page 2 of2

        .   ‘
                           M-S;
                           nr Balkan‘
                                                                                         ‘Famm’ "3""                       PIERCE , ALYZE L.
                                                 Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 21 of 70


.                                                              NOTICE OF RIGHTS AND RESPONSIBILITIES .                                                                        ‘M92
                                                             Health-Care Costs and Reimbursement Procedures
                           IF YOU HAVE A CHILD SUPPORT ORDER THAT INCLUDES A PROVISION FOR THE
                       REIMBURSEMENT 0F A PORTION OF THE CHILD'S OR CHlLDREN'S HEALTH-CARE COSTS
                                 AND THOSE COSTS ARE NOT PAlD BY INSURANCE, THE LAW SAYS:
                     1. Notice. You must give the other parent an itemized                      7. Preferred health providers. lfthe court-ordered coverage
                     Statement ofthe charges that have been billed for any health-              designales a preferred health-care provider, that provider
                     care costs not paid by insurance. You must give thls                       must be used at all limes consistent with the terms ofthe
                     Statement to the other parent within a reasonable tlme, but no             health insurance policy. When any party uses a health-care
                     more than 3D days after those costs were given to you.                     provider other than the preferred provider, any health-care

                     2. Proof of full payment. lf you have already paid all of the              w“? the? Would haye been paid by the preferred heanh
                     uninsured costs, you must (1) give the other parent proof that             pwvldetlthat Provider häd beep used must be the Sole
                     you paid them and (2) ask for relmbursernent for the other                 responslbmty of the pay mcumng those Costs“
                     parenfs court—ordered share of those costs.                                                                                  -

                     3. Proof of partlal payment. If you have paid only your share
    .                of the uninsured costs, you must (1) give the other parent                                                                                           ‘
                     proof that you paid your share, (2) ask that the other parent      *
        -            pay his or her share of the costs directly tothe health-care
                     provider, and (3) give the other parent the information
                     necessary "for that parent to be able to pay the bill.

                     4. Payment by notifled parent. lf you receive notice from a
                     parent that an uninsured health-care cost has been incurred‚
                     you must pay your share of that cost wilhln the time the court
                     orders; or if the court has not specied a period of time‚ you                                  _
                     must make payment (1) withln 30 days from the tlme you were
                     given notice of the amounl due. (2) according to any payment
                     schedule set by the health-care provider, (3) according to a
                     schedule agreed to in wrltlng by you and the other parent, or
                                                                                                                                                                                            <
                     (4) according to a schedule adopted by the court.

                     5. Disputed charges. lf you dispute a Charge, you may le a                                                                                                    .
                     motion in court lo resolve the dispute‚ but only if you pay that       '
    1                charge before filing your motion. lf you claim that the other
                     party has failed to reimburse you for a payment, or the other
                     party has failed to make a payment to the provider after proper
                     notice has been given. you may file a motion in court to resolve
                     the dispute. The court will presume that if uninsured costs have
                     been paid, those costs were reasonable. The court may award
                     attorney fees and costs against a party who has been
                     unreasonable.
                     6. Court-ordered insurance coverage. lf a parent provides
                     health-care insurance as ordered by the court, that insurance
                     must be used al all times to the extent that it is available for                          '
                     health-care costs.
                     a.     Burden to prove. The party claiming that the coverage ls
                            inadequate to meet the child's needs has the burden of                           ._ .
                            proving that to the court.
                     b. Cost of additional coverage. lf a parent purchases health-                     ""*
                        care insurance in addltlon to that ordered by the court, that
                        parent must pay all the costs of the additional coverage. In                                                          .       " '     .. ..
                                                                                                                             -        -                               -                         '
                        addition. if a parent uses alternative coverage that costs
            '           more than the coverage provided by court order, that parent                                                       _
                                                                                                                                                                              Page 1 o‘ 2
                            must pay the difference.
                                                                     NOTICE 0F RIGHTS AND RESPONSIBILITIES                                                  Famlly Code, 55 4052, 4063
            _‘       5cm Apgrovedforogllonal Use
            1:2      piilä'ä'laä‘ä.“i‘l.ä’la°ä"l‘f‘z"l‘äs.          HeaIth-Care Costs and Reimbursement Procedures                                                        WWJ-"nscawv

                 E    ff-Säfh-R-g;                                                                                      PIERCE , ALYZE L.
                                            Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 22 of 70
    “   '                                                          O                                                   O
        .                                             INFORMATION SHEET ON CHANGING A CHILD SUPPORT ORDER                                                       ‘m92
                        General Information
                        The court has just made a child support order in your case. This order will remain the same unless a party _to lhe action requesls that
                        the support be changed (modied). An order for child support can be modied only by filing a motion to change child support and
                        serving each party involved in your case. lt both parents and the Iocal child support agency (if it is involved) agree on a new child
                        support amount‚ you can complete. have all parties sign, and le wlth the court a Stipu/ation t0 Establish or Modify Child Support and
                        Order(form FL-350) or Stipulation and Order (Govemmental) (form FL-625).
                        When a Child Support Order lVlay Be Modified
                        The court takes several things Into account when ordering the payment of child support. First, the number of children ls considered
                        Next‚ the nel incomes of both parents are determlned. along with the percentage of time each parent has physical custody of the
                        children. The court oonslders both partles‘ tax ling status and may consider hardships, such as a child of another relationshlp. An
                        existlng order for child Support may be modied when the net income of one of the parents changes signicantly, the parentlng schedule
                        changes signicantIy‚ or a new child is born.
                        Examples                                                  -
                        o You have been ordered to pay 3500 per month in child support. You lose your job. You will continue to owe S500 per month, plus
                           10 percent interest on any unpaid Support, unless you le a motion to modify your child Support to a Iower amount and the court
                           orders a reduction.
                        o    You are currently receiving S300 per month in child Support from the other parent, whose net income has just increased
                             substantially. You will continue to recelve S300 per month unless you le a motion to modify your child support to a higher amount
                             and the court orders an increase.
                        o    You are paying child support based upon having physical custody of your children 30 percent of the time, After several months it
                          turns out that you actually have physical custody of the children 50 percent of the time. You may le a motion to modify child support
                          to a lower amount.                                                                                    '
                        How to Change a Chlld Support Order
                        To change a child support order. you must le papers with the court. Remember: You must follow the order you have now.
                        What forms do l need?
                        If you are asking to change a child support order open with the Iocal child support agency, you must ll out one ol‘ these forms:
                        o FL-680, Notice of Motlon (Governmental) or FL-683 Order to Show Cause (Govemmental) and
                        o FL-684. Request for Order and Supporting Declaration (Governmental)
                        lf you are asking to change a child support order that is not open with the Iocal child support agency, you must fill out one of these
                        forms:
                        o    FL-SOO, Request for Order or
                        o    FL-SQO, Notice of Motion and Motion for Simp/ified Modification of Order for ChIId‚ Spousal, or Fami/y Support
                        You must also ll out one of these forms:
                        o FL—150‚ Income and Expense Dec/aration or FL-i 55, Financial Statement (Simplied)
                        What lfl am not sure which forms to flll out?                                                                                                 '
                        Talk to the family law facilitator at your court.
                        After you fill out the forms, le them with the court clerk and ask for a hearing date. Write the hearing date on the form.
                        The clerk will ask you to pay a ling tee. lf you cannot afford the fee‚ fill out these forms, too:
                        o    Form FW-Ool. Request to Waive Court Fees
                        o    Form FW-003. Order on court Fee Waiver (Supenbr Coun‘)
                        You must serve the other parent. lf the Iocal child support agency is involved. serve lt too.              -                        _
                        This means someone 18 or over - not you - must serve the other parent copies of your led court forms at least 16 court days before
                        the hearing. Add 5 calendar days if you serve by mail within California (see Code of Civil Procedure section 1005 for other situations).
                        Court days are weekdays when the court is open for business (Monday through Friday except court holidays). Calendar days include
                        all days of the month, including weekends and holidays. To nd court holidays‚ go to www.courts.ca.gov/holidays.htm.
                        The server must also serve blank copies ot these forms:                                          4     —             -
                        o  FL-320‚ Responslve Declaration to Request for Order and FL-150‚ Income and Expense Declaration, or                                                      e
                        o  FL-155, Financia/ Statement (Simplified)
                        Then the server fills out and signs e Proof of Service (form FL-330 or FL-335). Take this form to the clerk and le lt. .                          ..
                        Go to your hearing and ask the Judge to change the Support. Bring your tax returns from the last two years and your last two                                   *
                        months‘ pay stubs. The iudge will look at your information‚ listen to both parents, and make an order. After the hearing, ll out:
            "           o    FL—340,.Findings and Order After Hearing and                                          .
                j       o    FL-342‚ Child Support lnfonnation and Order Attachment
                ‘ . Need help?                                                                 . . ’
‘               r Contact the family law facilitator in your county or call your county's bar assoclatlon and ask for an experlenced family lawyer.


                    '   FL-192(Rev. Januaryl. 20151                   NOTICE OF RIGHTS AND RESPONSIBILITIES                                                      Page 2ol2
’                       ‚xlmllumnrs       ___                        Health-Care Costs and Reimbursement Procedures                      -              -         -            *
                v;      ESSENTlAl FURMS“                                                                                     PIERCE, ALYZE L .
                           Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 23 of 70
' r               7                            O                                         O


                                MARRIAGE OF PIERCE                                              LASC CASE NO. BD 639740

                           2    1      STATISTICAL INFORMATION

                           3           The COURT FINDS that the following information has been set forth by the parties:

                           4           1.1     This Judgment is made by and between Petitioner, Aiyze Pierce (hereinafter

                            5   referred to as "Petitioner") and John Pierce (hereinafter referred to as "Respondent").

                            6          1.2     Petitioner and Respondent were married on August 14, 1999.

                            7          1.3     The parties have three minor child from their marriage: Daniel Pierce, born

                            8   February 2, 2004, age 12; Jordan Pierce, born August 1, 2005, age 11; and Joshua Pierce,

             5              9   born April 16, 2008, age 8 (hereinafter collectiveiy referred to as the "minor chiIdren").

             z             10          1.4     Petitionerand Respondent were residents of the County of Los Angeles, State

             ä ä?‘         11   of California, at the time this action was filed and resided continuously in this state and
             ä             12 county for a period in excess of six months prior to the filing of the action for dissoiution of
             _z_ ä         13   marriage.

             ‘ä            14          1.5     Irreooncilabie differences have arisen between the parties which have led to

             ä             15 the irremediable breakdown of the marriage. making it impossible for the parties to Iive
             2%            16   together as husband and wife and the‚y have agreed to separate and live perman ently apart.

             5 ä 53%       17   The parties’ date of Separation is May 28, 2012. Petitioner filed a Petition for Dissolution of

             äg            18 Marriage on ApriI 25, 2016 in the Superior Court of California, County of Los Angeles, case
             in?’          19 number BD 639740. Respondent filed a Response to said Petition on June 24, 2016.
             E             20 2        EXECUTION AND ENTRY OF FIRST FURTHER JUDGMENT                        _

             ä             21          2.1     The Court finds that the parties and her/his respective counsel acknowledge

                           22   thattheynave, concurrentlywith their execution ofthis Judgment‚ executed two (2) duplicate        _ _

                           23 origin als of a First Further Judgment on Reserved Issues (collectively referred to as the “First
                                                                                  '
                           24   Further Judgment") pursuant to which the parties have settled all of the remaining issues in

                           25 these proceedings. The Petitioner shaII retain one duplicate-original of the First Further
                           26   Judgment and Respondent shaII retain one duplioate original ofthe First Further Judgment.

                           27   The parties agree and the Court further finds th at the First Further Judgment has not been       --
     _

 7                         28 submitted to the Court for execution and the parties intend and agree that the First Further

                       '        ISIÄSEAEFIEUZAIIÄYIEEIASäDF PIERCE                                          oAse NO. 522g‘???          v
         l
                                                                          JUDGMENT .
                       Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 24 of 70
* r                i                      o                                         c

                            Judgment shall not be entered by the Court, except if a party seeks to enforce the terms of
                        2 the First Further Judgment as described herein. The parties agree and the Court orders that
                        3   the Court retainsjurisdiction over the parties to enforce this Judgment and the First Further

                        4 Judgment until performance in fuII of the terms of this Judgment and the First Further
      l                 5 Judgment.
                        6          2.2    If eith er party determines she or he needs or desires to enforce any of the
                        7   terms set forth in the First Further Judgment, either Petitioner or Respondent may cause the

                        8 originai executed copy of the First Further Judgment in her or his possession to be filed with
              j         9 the Court in this matter, subject to the notice provisions set forth in paragraph 2.3 herein.

              J        10   Upon such request by either of the parties, the Courtshall enterthe First Further Judgment.

              ä äg     11          2.3    Notwithstanding theforegoing‚ the First FurtherJudgment shall not be filed with

              S        12   the Court unless the following occurs:

              g        13                 2.3.1   The party seeking to enforce the First Further Judgment or alleging a

              ‘ä       14   breach thereon, notifies the other party in writing of the alleged breach.

              ä        15                 2.3.2 The breaching party is given ten (10) business days between written
              2E       16   notification of the breach and entry ofithe First Further Judgment, to rectify the breach and
              E: ä     17   comply with the terms of the First Further Judgment; and

              gä       18                 2.3.3 The breach has not been cured within the ten (10) business day period.
              E? F     19          2.4    The party seekingto have the First Further Judgment entered, after providing

              E        20   notice and an opportunity to cure pursuant to Paragraph 2.3 herein, shall request that the
              ä        21   Court seal the First Further Judgment prior to ling Same with the Court. If sealing is not
          '            22   permitted by the Court, then said party shall seek to file the First Further Judgment in the .
                       23   most confidential manner possible at the time of said filing.
                       24          2.5    lf the First Further Judgment is not entered by the Court at the request of one

                       25   of the parties, for any reason, Petitioner and Respondent shali-each be‘ entitled to have the

                       26   First Further Judgment entered pursuant to the terms of California Code of Civil Procedure

                       27   section 664.6. Petitioner and Respondent each waive Notice of Motion to enter the First‘             "

                       28   Further Judgment pursuant to C.C.P. section 664.6and agree that said entry of the First


                            LÄJTEiLTE„S”C.EE'ASE‚°F “ER”       Ä                                 I       CA“ “°' “S26E36     i
  f                                               _                  JUDGMENT
                               Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 25 of 70




                                  Further Judgment may be made upon ex parte application. The moving party shail provide
                                1
                                2 the other party with fifteen (15) days written notice of her/his intent to enter the First Further
                                   3 Judgment on an ex parte application.                                                       .

                                4               2.6       By executing this Judgment, Petitioner and Respondent each understand,

            —                      5   consent‚ and agree, that the Court shall enter the First Further Judgment pursuant to the

                                   6 terms of the settlement set forth in writing in the First Further Judgment executed by the
                                   7 Petitioner and Respondent outside the presence of the Court as part of the settlement of this
                                   8   matter.     The parties further approve, agree‚ consent‚ and direct the Court to retain

                E;                 9 jurisdiction overthe parties t0 enforcethe terms and provisions oftheJudgment and the First
                _I
                u,             10      Further Judgment untii performance in fuil of all terms and provisions has been
                o
                S äo           11      accomplished.                                                                4
                     F N

                ä              12      3         This Stipulated Judgment may be executed in duplicate counterparts‚ each of which

                z ä?           13 shall be considered as an original.
                ‘9Ego
                ä              14      The foregoing is agreed to by:
                I n: 3 I. o‘
                2ä3€:15
                "©5313, 16 Dated:                     49121          ‚2016                           ä ß “—*
                2 g 5%         17                                                              IER    ‚ etitioner
                       ä S’                                                                           5 >       i
                355g           18 Dated: /Ü                   6      ‚2016                             “FLA/V-x
                m ä:           19                                                 JÖFIN PIERÖ           esponent

                5              20      Approved as conforming to the agreement of the parties:

                S                  1                                               BUTER,       U A     , FISHBEIN & ROYCE LLP
                               2
                m                      Dated:         g   F   j      ‚2016         By:                  '
                               22                                                          ARY FISHBEIN
                               23                                                        Attorneys for Petitioner, Alyze Pierce

                               24                                                  PHILLI         ESSNER LLP

                               25 Dated: V                b (i 7-    , 2016        By:                                              _.
                                                                                            EGORY J          SNER
                               26                                                        Attorneys for Respondent, John Pierce

                               27
i                                      Dated:         am 2 7 01a ‚ 2016                          PATFPC“ A- “THCART.                     r
    _                          28                                                   JUDGE ÖF iFiE SUPER                  ÖUi                 .
                                                                                               PATRICK A. CATHCART
                                       IN RE THE MARRIAGE OF PIERCE                                      -              CASE NO. so 639740
    2                                                                                                                                            _
        3                                                                         JUDGMENT
          Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 26 of 70




5:53?

€55’
3m
P49
‚i951?
  E‘???
i;




                   EXH
                       .
                           B.
                   EX H | B h
                            |T 2
                         Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 27 of 70



      - DV-116                 Order on Request to Continue Hearing                                  am stampsdale here when form is n/ed.
 Complete items ® ‚ @ ‚ and CD .
                                                                                                              Superior Court of California                        3
 ® protected Party:                                                                                              County ofLos A.n;_y‚c!s.:<
                                                                                        .                              x    an M‘ ä    ‘ "
                                                                                                                      5E?      / LÜIG
 ® Restrained Party:                                                                                    Shem R‘ °““"*w—--»-——-n- „zggr/‘cmk
                                                                                                        Bv.._‚z.‘&zv;                  x r, .                     ä
                           _              _                                                                         Martin Godgtggn“ . “m”
 6) Party Seekmg Contmuance
        I am the m Protected Party Ü Restrained Party                                                Fill in court name and streer address:
        Your Lawyer (ifyou have onefor this case):                                                   Superior Court of Callfornia, County of
              _.                                                                                     Los Angeles
                                                         .2                                                                  .                                    2
        Name                                State Bar N0                                             111 North H11 1 Street:
        Firm Name:                                                                                   Same
        Your Address (Ifyou have 'a lawyer, give yaur lawyer ‘s Information. If                      goitigeää: €152‘: 900 1 2
        ydu do n0! have a Iawyer and want t0 keep your home address private,                           e       a‘
        you may give a dierent mailing address instead You d0 not have to                            Fill in case number:
       4 give telephone, fax, or e-mail.)                    -                                       Case Number:
        Address:
                                                          '    ‘    U                                BD 63 97 4 0
        City:                                         StateAjZip: i0_0_4._9____
        Telephone: Fax:                                          -Mail Address:
                                                                                                                                                              i
                                                  The court will complete the rest ofthisform.
G1) Order on Request for Continuance
        a. The hearing in this matter is currently scheduled for (date):                                                                     .
        b. Ü The request for a continuance is DENIED for the reasons set forth              EI below                C] on Attachment 4b.
                                                                                                                                                              i
                                                                                                                                                              r
                                                                                                                                                              E
                 The hearing shall be held as currently scheduled above. The Temporary Restraining Order (Form DV-110)                                        [
                 issued on (date) .' #312 remains in full force and effect until the hearing date.
        QÄTHB request for a continuance is GRANTED as set forth below.                           ‘

C5) Order Granting Continuance and Notice of New Hearing
        The court hearing on the Requestfor Domesiic Violence Restraining Order (Form DV-100) is continued to                                     ‘
        the date, time, and location shown belowr                 '                   .

                                                                          Name and address of court if different from above:                          ‘
             New          Date: L
                                28" ZÖTimeI                                                                                            .___

           "312? nept.:_ß2__x<oom: m______._.._____
am:                                 .   =                                    ,                     ,     ‚
                   The extended Temporary Restraining Order (form DV-110) expxres at the end of thxs hearmg.


 .                                                         This is a Court Order.
äiüffaä”?'ä‘x:'f'ä’a'l‘.?s.mo°fä”"“'°°”          Order on Req uest {o Continue Hearing                                            DV'116'P”9° 1 ‘f;
:"‘""°°:f"i"5                                 (Temporary Restraining Order) (CLETS-TRO)
                                                       (DOITIGSÜC Violence Prevention)               PIERCEI          ALYZE           L_


                                                                                                                     emaew 9-                             i
                         Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 28 of 70

 .         '                                                                                  ‘7
     ‘                                                                                         Case Number:
                                                                                               BD 6 3 9 74 O


     G) Reason for the Continuance                                                                         A
          a. The continuance is needed because:
               (1) Ü The person in ® was not sgwed before the current hearing date.
               (2) Ü      The parties were referred to child custody mediation or child custody recommending counseling.
               (3) C] The person in Q) asked for a rst continuance of the hearing.
               (4)            persou in CD asked for more time to hire a lawycr or prepare for the hearing or trial.
               (5)        Other good cause as stated      d below      Ü     on Attachment 6a(5).




          b. C] The court nds good cause and orders acontinuance in its discretion.

     (‘Ö Extension of Temporary Restraining Order
          a.    emporary restraining orders were issued in this case.
          b.         By granting the request to conti    e the hearing, the orders listed in Temporary Restraining Order (form
                     DV-l l0), issued on (date):                           ‚ remain in effect until the end ofthe hearing in® .
          c. E] The Temporary Restraining Order is MODIFIED. A new Temporary Restraining Order (F01m DV-110) is
                issued as of this date. The orders remain in effect until the end of the hearing in ® .
          d. Ü The Temporary Restraining Order is TERMINATED for the reasons stated                   E]   below   Ü on Attachment 7d.




          e. Other (specijja):




                                             Warning and Notice to the Party in Q                                           —e
          If ® b or c is checked, you must continue to obe the Temporary Restraining Order until
          it expires at the end of the hearing scheduled in ä).

          Q Other Orders (specyz):



                 C] Addmonal orders are mcluded at the 6nd of thxs order on Attachment 8.
ä?’

                                                           This is a Court Order.
 “‘"“°" """"2°'°                            Order on Request to Continue Hearing                                       DVMG’ P°g° 233
                                         (Temporary Res_trai.ning Order) (_CLETS-TRO)
 "       —”                                             (Domestuc Vlolence Preventlon)             PIERCE i    ALYZE   L_    _
                                              Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 29 of 70

_                   \                                                          1;"                                          ‘
    ‘                                                                                                                       Case Number:
                                                                                                                            BD 639740                                           ;
                                                                                                                                                                                g

    G) Service of Order                                                                            .
       a. Ü N0 further Service of this order is required because both parties were present at the hearing when the new
            heng date was ordered.
                    b.           he court granted the protected party’s reqyest to Continue the hearing date. A copy of this order must be
                               serv            o'n the restrained party at least _‚_S_ days before the hearing in ® .
                         (1)    All other documents requesting domestic violence restraining orders as shown in Form DV-l09‚ Notice                                             I
                                ofCourt Hearing (at item 65)) must also be personally served on the restrained party.
                       (2) Ü The Temporary Restraining Order (Form DV-110) has been modied and must be personally served
                                 on the restrained party.
                _      (-3) Ü A copy of the Temporary Restraining Order must NOT be served because the order was terminated in
                                 7d.                       '                                                      u

                    c. ÜThe court granted the restrained party’s request to Continue the hearing date. A copy of this order must be
                            served on the protected party at least ______ days before the hearing in     A copy of the Temporary
                            Restraining Order (Form DV-l 10) must be served if it was modied by    the court in item ® .

                    d. Ü All documents must be personally served unless otherwise specied below.

                    e. C] Other (specüy):



                    No Fee to Serve                                                               ‘
                    If the Sheriff or marshal’ serves this Order, he or she will do it for free.                                        -

        @ CLETS Entry                                                                                                               —
                    If the hearing is continued, the court or its designee will transmit this form within on usiness day to law
                    enforcement personnel for entry into the Califomia Restraining and Protective O         _  e   CARPOS) via the
                    California Law Enforcement Telecommunications System (CLETS).                                       '           ' ' "4       >         i

            Data:                               _                                                                                                    - .
                                   "w                                                                             Judicial Oicer             - " T
                                                                                              .                             PATRICK A. CATHCAHT
                                                     Request for Accommodatnons
                                                                                                                                                       services
                                                     Assistive listcning Systems, Computer-assisted real-time captioning, or sign language interpreter
                                                     are available if you ask at least fwe days before the hearing. Contact the clerk’s ofce or go to
                                                     www.courts.ca. ov/ormshtm for RequestforAccommodations by Persons With Disabilities and
                                                     Response (fonn MC-410). (Civ. Code, ä 54,8.)           _
                                                                    H                   (Clerk willll au! this parL)            ‘                          "
                                  „..«-w-=uu.„_                                        —Clerk’s Certificate-
                                              ‚f‘.              ‚öq, I- eejrtify that this Order On Request to Continue Hearing (Temporary Restraining
                                     ' _.v_     f; a.           '”-.‚@"'prder)(CLETS—TRO) is a true and correct copy of the Original on le in the coun.

                                                     1g, l i‘;          ate:                          Clerk, by                                                  , Deputy
                         "'‚‚m15.‘ e;' '2-                                                 . .
            .                                                                           Thns 1s a Court Order.
        nevsseuuw 1.201s                                    '              Order on Request to Continue Hearing                              '                 Dvlsiwage 3 o”
        5:39,33!                                                        (Temporary Respragning Order) (CLETS-TRO)
                                                                                     (Domestlc Vnolence Preventlon)                 PIERCE l         ALYZE L _        '
        ’           1"
                                         Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 30 of 70
    '                                                           O                                                             C                                                      i5
_   ‘
                  »                                                                                                   ‘
                                                                                                                      Clerk stamps daflififEefllfilrm is led.
                                                                                                                                                                                     5
               DV-115                          Request to Continue Hearing                                    '                       s„pe„„„5„„„ „‚C„„r0„nia
                                                                                                                                        C0111“? OFLOS Angclus
        Use this form to ask the court to change the hearin date listed on form                                                                             _&
         DV-109‚ Notice of Court Hearing. (Read DV-I15-%NFO‚ How t0 Askfor a New                                                                         “" /_ [I Ü f5
        Hearing Daie, for more informatlon).                                                                                  Shem R c,
                                                                                                                              B         v -3Yl°l'.1::u:c:uctve urFccr/Clcrk
        6 Party Seeklng Continuance                                                                                               3’                                     Denmy
                  a. Full Name:                                                                                                                                                  '


                       I am m6:            m    Party Seeking protecon"                                               Fill in court name and street address:
                                           Ü    Restramed Party"                                                      Superior Court of California‚ County of
                       Your Lawyer (ifyau have onefor this case):                                                                     ägsäaäill Street
                       Name:                                                State Bar No.2 33165€                     Same
                             '
                       Fm" Name
                                           :                                                                          L°S A“ 9199s’ CA 90012
                                                                                                                      Centra? DlStrlCt
                  b. Your Address (Ifyou have a Iawyer, give yaur lawyer ’s iräformation. If
                     you d0 not have a lawyer and want to keep your home ad ress private,
                     you Im?) give a dierent mailing address instead. You do not have to                              FiI/ in case number:
                       give te ephone, fax, or e-mail.)                                                               Gase Number:                                ‘
                       Address: lexard, S111 12a B2!)                                                                 BD 639740
                       City: State: CL____Zip:3D.0.4.9__.__
                       Telephone:                                           Fax:
                       E-Mail Address:

        ® Other Party                                            l
                 Full Name:

        CD Request to Continue Hearing                                                                                                  '
                 a. I ask the court to continue the hearing currently scheduled for (date):
                 b. I request that the hearing be continued because (check any that apply):
                    (1) Ü I could not get the papers served before the hearing date.
                    (2) Ü I am the restrained party, and this is my rst request to continue the hearing
                    (3) Ü I need more time to hire a lawyer or prepaxe for the hearing or trial.
                    (4) (2 Other good cause a5 stated Ü below Ü on Attachment 3b(4).                    _
                         E        a l .               J          .         n21 z E      l .  .   E    .  J                                                i E

                                 5   I     l            I       1 J     l              E       i   l   l .J       1       .       ‚         J        ‚


                                 he 1S re] eased I haxce a] St, heen ‚n contact „, Respandent . s attornegc „f
    3h                                                           .                 .       .                                      .
    n";




                                                                      This is not a Court Order.
        JudiFiaI Councll o1 cauromra, mm.eouns.ca.gov           Request t0 Continpg Hearing                                                              DV-115‚ Page 1 of2

        ::;::‚::::':;-:::i‚:::';f°::::‚:"
        Essenal          -                        A             (TemporarvRestrawvnsordew
                                                                     (Domestnc Vlolence Preventnon)                           PIERCE I           »
                                                                                                                                                ALYZE L .
        gjForms-                                            *                                                                                                                             v
'                                                                                               o
                                 Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 31 of 70
                                                    o                                                                                               ä
     ‘                                                                                      Case Number:
                                                                                            BD 63 974 o                                             g


             G) Extension of Temporary Restraining Order
                                A Temporary Restraining Order (Form DV-l 10) was issued on (date):                    .
                     a. [2
                                Please attach a copy of the order if you have one. V                                  A
               '
                                                                                                                 will remain
                     b. Notice: If the hearing date is continued, the Temporary Restrainiltg Order (Form DV—110)
                        in effect until the end of the new hearing, unless otherwise ordered by the court.
                                                                                                               above is true and correct.
             I declare under penalty of perjury under the Iaws of the State of California that the information
                                                                                      .                                                             E
             Date:
               J                .1]    .
                                                                         ’ Sign your name                                                   '
             Type or print name of
             m Lawyer Ü Party Without Lawyer                                 L




                                                                                                                                                '
    Pcirä’




              "°""°‘”“'Y"’°‘°                            Request to Continue Hearing                                   DV‘"5' Page 2 °' 2
              5558m“,                                   (Tempora_ry Restraining Qrder)
                                                          (Domestlc Vlolence Preventlon)              PIERCE’ ALYZE L _
              552.131€’
    .
        '
                                 I    ‘
                                                   n       I
                                                                Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 32 of 70
                                                                 ‚
                                                                                   . o                                      r            I   ‘       (
                                                                                                                                                             o                                                                            r Eg
                                                                                             _   _'                             -       CI rk stamps dal5 here when fonn is led.
                v
                .            DV-110                                      Temporary Restrammg Order                                           e                                                                    -                                           g
                                                                                                                                                                                                      '                                                       i
                Person in CD must complete items G) ‚ ® ‚ und ® only.                                                                                                                                                                                         E
                                    .                                                                 '                                                  S‘     ' __ 13-? ' pmia
                G) Name of Protected Person:                                                               „                                             yäfiäfffßx.s;gälgles                                                                                 g
                                                                                                                                                                     5 w 1 .               n.»
                                      Your lawyer inthis case (ifyou have orxe):                                                             Sh ‚R ‚ ’ " - . ’ x a - «- a = ICI cr k
                                                                   .
                                      Name:                                State Bar No.: 33.165                                             B am ' ü?" B“ 5“‘ am“;
                         '             ' Name                   :                                                                                y           —- Alm: ms
                                                                                                                                                             Manual                              '.»°"“r’                     .
                                      Fum
                                      Address (Ifyou have a Iawyerfor this case, g-tve your Iawyeris‘                                             _                                                                                           _
                                      informatiort. Ifyoxf d0 nur‘ have a [wer and wanf‘ t0 Iceep your home                             F”, m m” ‚hama am was‘ addmss:
                                   address prrvate, grve a dzerent mallmg address mstead You d0 not have Super” Com Öf Canfamial Counw Cf
                                 ' t0 give your telephone, fax, or e-mail):                              Los Angeles                                                                                                              '
                                      Address"'                                                                                          111 Nwth.
                                                                                                                                         Same
                                                                                                                                                                               Hin Street                                                                         '
                                      City:                    State: CA._„__Zip: 9.0.Q.4L9_______                                       Los Anäeles , CA                                        90012
                                      Ie1ephone: Fax;                                                                                    Cent“ Dlstrlct                                                           .
                                     „ E-mail Addrcss:                                                                                  Court lls In case number when form is led.

                ® Name of Restrained Person:                                                                                             gagegäggi)                                                                                           ‚
                 V           '                 1                     .

                                      Descriptien of restrained person:                                                                                                                '

                     '                    Sex: ß M Ü F Height:5_'LL"__ Weight: 19.0.? Hair Color:BlQnde____ Eye’ Color: =                                                                         -
                                          Race:                                                                   »Age:AA_________Date ofBirth:
                                          Address (ü/oxawn):                                                                                                                                                                                      Ä
                                          City:                                                                                         State: CL_____ Zip:_9_L3J_‘l__
                                          Relationship to protected person:


                G) [3                              Additional Proteeted Persbns                                     _               1                                                                                                 *
                                          In addition to the person named "m G), the following persons are protected by temporary orders as indicated in items
                                          © and ® (family or hgusehold members):                       „              '                         .

                                                                 Full name                            Relationshi tb erson in G)                         '       .             ' S1:              Ae                                                      .




                                      E]           Check here zfthere are additionalprotectedpersons. List them an an atrached sheet ofpaper und write,
                ggf                                "DV-IJO, Additional ProtectedPersons " as a titIe.                   '                                                                                                                             -
                                           '           ‚                           771e cow-f M11 complete the rest ofthisform.                                                                                       '

            ’                        v Court Hearing                           ‘                                                                                                                                          .
h                                     T7113" order expires at the end ofthe hearing stated below:                                                                                                         .
                                                                                                                                                                         . '                                  „
                                           Hearing Data:         44           '
                                                                               55l                        Time:    . ‚- 1                        A -
                                                                                       . Q This is a Court
                                                                                                       .
                                                                                                           Order.                                            '                 .
                                                                                                                                                                                   .
                 äääääwäas°ääwä}n”üa°°'                                                Temporary Restraining ‘Order                                                  ‘
                                                                                                                                                                                       DV-110, Page 1 of6
                                                                                                                                                                                                      9
                                                                                                                                                                                                                                          .
                imggügoo sl saq.
                                                                                                      (CLETS—TRO)
                     59-53mm’ _                                                          (Domestic VioIencePrevention)                               PIERCE ,                  ALYZE L.
                 E] Form:
                                    Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 33 of 70



    = =<               .                   „                                ..         -     _     _             ______ Gase Number;                __                   _
               "w" n                           75***»:      = ' ‘wem "M              ‘ '--                       - --- 13D’ "53-9-740.               m       -— 5- ;:                                -"               -- »   ä

    ®l           ‘u!           Criminal Protective Order                                                   ' _     '              .        ‘
                Ä Ü A criminal protective Order on Form CR—160‚ Criminal Brotectfve Order-Domestic Violence, is in effect.                                                               .

                                Case Number: ________ County: _____-___ Expiration Data: 1....‘.

.               hNo information has been provided to the judge about a criminal proteptive order.                                                                                                                        4

                           )                                            To the person in 6                                        -                                          '

               The court has granted the temporary orders checked below. lf you do not obey these orders‚ you
               can be arreste.d and charged with a crime. You may be sent_to jail for up to one year, pay a fine of
               up to 51,000, or both.                         "

    ® Personal Conduct Orders üNot requested > ÜDenied unü] the hearing ‘üGranted                                    follows:
                                                                                                      /
      a. You mustnot do the following things to the person in® and Qpersons in ®:                    '        _          ‘
            Harass, attack, strike, threaten, assault (sexually or otherwise), hit, follow,’ stalk, molest, destroy personal
            property, dvismrb the peace, keep under surveillance, impersonaie (an the Internet, electronically or
                                 othemise), or blQck movements
                       Confacf, either directly or indirectly, in any way, including but not iimitedto, by telephoncmail, e-mail                                                                          _
                       or other elccüonic means                  '
                       Take any acüon, directly or through others, to obtain the addresses or Iocations of the persons i116) and
                   l
                       (‚Tfthis item i: not checked the courthqsfound good cause not to ma/ce this Order.)               A
                b. Peaceful wtitten contact through a lawyer or process Server or another person for   Service of Form DV- 120                                                               ’
                   (Response to Requestfor Damesric Violence Restraining Order) or other legal papers related to a comt case is
                           allowed and does not violate this order.              "
                c. C] Exceptions: Brief and peaoell contact with the person in ® ‚ and peacexl contact with children in @ , as
                                 required for court-ordered visitation of childrem is allowed unless a criJninal protäctive order says othenvise.
     ® Stay-Away Order                              E] Not requested        C] Denied until the hgäring ‚KGranted as folllows:                                                                   l
                a. You must stay at least (specißl): Ä yards away öm (check all that apply):                                                                                         '
                   2 The person in G)                '     School ofperson in@                                                                                   l
                           S Home of person in ®                  ‘                        EIThe persons in ®                          _                                             ‘                                   Q

                           ä The job or workplace of person in (D                                T116 child(ren)’s school or child care                              '           \
                           [Z] Vehicle of erson in®                                        Ü Other (speciß2):

           I    b. C] Exceptions: Brief and pcaceful nonfact With the person i116), and peaceftzl contact with children in@, as"
                      required for court-ordered visitation o'f childyen, is allowed unless a cdminal protective order says
                      otherwise.                                                                                  '
               Move-Out Order                            Not requested      Ü Denied until the hearing                    Ü Granted as follows:
               You must take only personal clothing and belongings needed until the hearing and move out immediately from
               (address): ä                     ____ ._ _. .____                     ____              _                      ‘                                              _                                '



       4                                                               ' This is a court Order.                                                '
     "““"‘””"’_"’°‘°                  ’                           Tempora Restraining Order                                                              DV-110, Page 2o s
     äsggprgg                                                           (aETS-TRO)    _                                                                                                                           ’
     -‘ 1                                                             (Domestlc Vlolence Preventlon)                       PIERCEI                 ALYZE L_
                                    Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 34 of 70
‘ ‘                       .                                O                                              VO                                   %                                                             ?
        ‘

                                                           %
                                                                                                      Case Number:                                                                               .
                                                                                                                                                                                                             g
                                                                                                                                                                                                             ä

        ® N_o Guns or Othär Firearms or Ammunition
          a. You cannot own, possess, have, buy or fry to buy‚ receive or try to receive, or in any other way get guns, other                                                                '
                       rearms, or ammunition.                                           ’                                                                                l
                    b. You must:                                                                              u                     '                          " A

                       u Sell to‚'or store with, a Licensed gun dealer, or tum in to a law enforcement agency, any guns or ofher rearms
                         within you: immediate possession or control. Do so within 24 hours of being sen/ed with this Ärder.
                       o Withixx 48 hours of receiving this Order, le with the oourt a receipt that braves guns hzwe been tunied in,                                             '
                              gstored, or sold. (You may use Form DV—800‚ ProofofFirearnw Turned In, Sold, or Stored, for the receipt.)
                              Bring a court led cbpy t0 the heaxing.                                                                                                                 .

                    °v ‚EI T
                    Record Unlawful Communications                                                                                 ''
                    Ü Not requested Ü Denied unl the hearing" M Granted as follows:                                            „                                                         _
                    "Ihe. person in ® can record commuqicafions made by you that violate the judge’s ofders.                                           _                                                 .

        ® Care of Animäls                             Not requested   [j Denied until the hearing Ü Granted asfollows: ‘
                    'I'he person in (D is given the Sole possession, care, and control of the animals listed below. The person in ®must
                    stay at least            yaxds away om and not take, sell, transfer, encumber, conceal, molest; attack, strike,
                    threaten, harm, or qtherwise dispose of the following animals:            .
            .

        @ Child Custody and Visifation" l:|Not requested DDeuied unl the heäring qGranted as follows:
          Chjld custody and visitation are ordered on the aa              er or
                    (specijja otherform): ______________. The parent with temporary custody of the child must not renjove
                    the child from California unläss the court allows it aftcr a noticed hearing CFam. Code, 5 3063). '
        ®Child Support                            .                                         .     _                                                '
                '   Not ordered now but may be ordered aftcr a noticed hearing.                           _

                    Property Control             ‚äNot requested        C] Denied unl the hearing                     Granted as follows:                                '
-                   Unül the höaring, only the person in ®can use, control, and possess thci following property:                          '
    .

        G9 Debt Payment      {äqot requested Ü Denied unl the hearing Ü Granted 2s follows:
           The person in ® must makc these payments until this order ends: -                    A
           Pay to: ________ For: ______.__ Amount: S _________ Due date:                ______‚__
        f  Pay to: __________._ For: _________ Amount: S ____.? Due date: ________
                    Property Restraint äNot requested                    E] Denied ntil the hearing C] Gfanted as follows:
                    If the people in ® and ® am manied to nach other or are registerad domestic parlilers, Üthe pefson in ®                                                  .
                    [j "the person in ® must not transfcr, boow againät, sell, hide, or get rid of or destroy any propexty,
                    including animals, except in the usual couxse of business or for necessities of life. In addition, each person must b
                    notify the other of any new or’ big expenses and explajn them to the court. (Yheperson in ® cannot contact the
                    person in ® ifthe court has made a ”no contac!” Order.)                                       .
                                                                                                                                      to a
        '           Peaceful written contact through a läwyer or a process server oxjother person for Service of legal papers relatcd
                    court case is allowed and does not Violatc this ordär.‘


        "‘"“’°‘““""2°‘°                                        Tem ora       Restrainin         OrderV                 '   »            DV-110, Pa e 3o s
        %                                 '                     (DoriesgiäYg/‘iggl-Sgzjggavfntion)                                                         g         ä                               u
                                                                                    «                     PIERCE,              ALYZE L .
                            Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 35 of 70



                               _                                                     "                       BD s 3 97 4 o                                                                                   g

Gaspousal Support                                      »                        .                                           l
               Not ordered now but may be ordered after a noticed hearing.                                                              '                                                H

               Rights to Mobile Device and Wireless Phone Account                                                                                                                   .'
               a. Property control of mobile device and Wireless phone account
                  E] Not requested    Ü Denjed until the hearing RGranted as follows:                                                                                 _
                  Unl the hearing, only the erson in (D can usp, control, and possess tbe following pgopetty‘:                                                                .
                  Mobile device (describdä            l h - J’ A"2___and account (phone number).
                . Mobile device (describe)               d account (phane nwnber).
       .          Mobile device (describe) _______.___'n______'and account Cnhone number)(
                  E] Check here ifyou need more space. Attach a sheet ofpaper and write "DV-IIO Rights t0 Mobile Device and
                       Wiräless Phone Account” as a tle;                                ' '
               b. Debt Paymencq‘ Not rcquested Ü Deniod until the hearing Ü Granted as follows:                                                                                                      .
                  Tbe person in      ' must make these paymexits until this order ends:                                '
                  Pay t0 (wireless Service provider);                   Amount: S               Due dato:
           _ c. Transfer of Wireless Phone Account                                                                - „

           .      Not ordered now but may be ordered after a noticed hearing. .
               [nsurance                                                                     '                -                 i
    i] "            The person in ® Ätna person in ® is ordered NOT to cash, borrow against, cancel, transfer, dispose
               of, or change the bcneciaxies of any insurance or coverage held for the benet of the parties, or their child(ren)‚ ‚if
               ‘any, for whom Support may be ordered, or both.
               Lawyer’s Fees and Costs                                                                                              i
               Not ordered now but may be ordered after a noticed hearing..                              '                                                                                           l

G9 Payments for Costs and Services
               Not ordered now but may be ordered afcer a noticed hcaring.                       _                                                      '
                                                                                                                                                    l                                        _
® Batterer Intervention Program
  Not ordcred now but may be ordered after a noticed hearing.                            -                                                                  '

                                        Not requested        E] Denied until tlme hearing ' Ü Granted as follows:                                                                                        v
G29 Othuer Orders




               [3 Check here Ifthere are additional orders. List them an an aached sheet ofpaper and write "DV-I 10, Other
                  Orders” a: a title.                                          _ .                                                      '
               No Fee to Serve (Notify) Restrained Person
i!“            Ifthc Sheriff serves this Order, he or she will do so for ee.                         (

Dm                         1 2ms‘                            .            .. - 771/                                                 2%                                                           '
                                    '                            ‘      ‘ Jud e‘ or Judicial O                          cer)                "                   '         _


                  2016                                Temporäääesogägvng (‘Jrder                                        l                       .                   ov-no, Page 4 9g»
a     —————                                                (Domestuc Vnolence Preventlon)                     _             PIERCE I            ALYZE- L.
                                             Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 36 of 70
                                                                                                                       ’                                        '                                   r
-                              '
                    .' „             '       '              -       I                                                 | (
                                                                                          -                                                                                                         ä
    '
        *                          . -                          .
                                                                                   r              r
                                                                                                              Case Number:            ‘
                                                                                                                                                                                                    2
                                                                                                                                                                                                    s


        lf You Do Not Obey This Order, YouCan Be Arrested And Charged With a Crime.                                                                                             4
        -            Ifyou do not obey thjs order‚ you can go to jail or prison and/er pay a ne.
        -            It is a felouy to take or hide a child irrviolation öf this order.
        -            Lf you tmvel t0 another state or to tribal lands or make the protected person do so, with the intention of disobeying this
                     Order, you cm be Charged with a federal Crime.                          ‚        —                                                                                         _

        You Cannot Have Guns, Firearms, AndlOr Ammunition.                                                                      -                       ’   "                           '
                                             _ You cannot oWn, have, possess‚ buy or try to buy, receive or try to receive, or otherwise get
             E‘            ä                      guns, other rearms, andlor ammunion while the order: is in effect. Hyou d0, you can go
                                                 ' t0 jail and pay a 31,000 ne. You must sell to or store With a licensed gun dealer or tum in
                                                  to a law enforcement agency any gung or other rearms that you have or control. The judge
                                         p        will ask you for proof that you did so. Ifyou do not obey this order, you can be charged
                                             ' with a crime. Federal law says you cannot have guns or ammunition while the order is in
                                                  effect.                                             -
            Service of Order by Mail
                                                                                                                      get a eopy of that
            Ifthe judge makes a restraining order at the hearing, which has the Same orders as in this form, you will
                                                                                                                          the orders
            Order by mal] at your last known addresä, which is written iu®: If this address is incorrect, or to nd out if
            were made permanent, contact the court.                        '                                  '

            Child Custody, Visitation, and Support
            .        Child custody and visitation: Ifyou do not go to the bearing, the judge ean make eustody and visitation orders for
                     your children without hearing from you.                                                                _              l    '
                                                                                                                                     that
            .        Child Support: The judge can order child Support based on the income of both parents. The judge can also have
                                                                                                                           have t0 pay until '
                     Support taken directly from a parenfs paycheck. Child Support can be a lot of rnoney, and usually you
                     the child is age 18. File and serve a Financial Statement (Simplijied) (form FL- 155) or an Income andExpense
                _    Declaration (form FL-ISÖ) ifyou want the judge to have information about your nances. Otherwise, the court may
                     make Support orders without hearing om you.
            .        Spousal support: File and serve an Income and Expense Declaration (form FL—l50) so the judge will have
                     inforrrration about your nances. Otherwise, the courtrnay make Support orders without hearing from you...


                                                                                                                               shown
            This order is effective when made. It is enforceable by any law enforcement ageney that has received the order, is
             copy of the order, or has veried ifs exjstenee on the California Law Enforcement Telecommunications System
                                                                                                                   restrained                                       .               _
        QECLETS). Ifthe law enforcement agency has not received proof of Service on the restrajned person, and the
      gerson was not present at the court hearing, the agency shall advise the restrained person of the terms of the order and                                          „
    0      shall enforceit. Violaons of this Order are subject to criminal penalties.           _                      .

                               Required if Order Is Violated                   *                                                                    .
            If an oicer has probable cause to believethat the resüained person had notice of the order and has disobeyed the Order,
            the ofcer must anest the restrainedpersou. (Penal Code, 55 836(c)(l), 13701(b).) A violation of the order may be a
            violaon of Penal Code section 166 or 273 .6.                                      Q           —       '


        agiiyiäztns                                    _ .              Temporpäääegrräälng Order                      .                  DV-110, Page5cgß’
                                                                         (Domestic Violence Prevention)                    DTERCEI   ALYZE L‘                               _               -
        E13"
                                     Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 37 of 70


.                                                                *                                             . »                          .                            -                                                 g
                                                                                                           i    Case Num bar:                                                      -
     ‘                     .




         lf the Protected Person Contacts the Restramed Person                                                                                                     _

    . Even i.f the protected person invites or consents to contaet with the restrained person, the orders remain in effect and must
                                                                                                                               The
      be enforoed. The protected person cannot be arrested for inviting or consenting t0 contact With the resfrained person.
         orders can be changed only by another court Order. (Pan. Code, 13710(b).)                                                                  A                                                  '                   E
                                                                                                                                                                                                                           l

         Conicting Orders-Priorities "for Enforcement                                      '
                                                                                                                         the                                                                                   -
         _If more than one restraining order has been issued protectüig the protected person from the restrained person,
                                                                                                     Fam, Code, 55 638301),
         orders mus_t be enforced according to the following priorities (See Pen. Code, ä 136.2, imd
         6405(b)):                                                                                              '                                       '   '                .         ‘
                                                                                                                               other
         1.       _EPO.' Lfoue of the orders is_ an Emergency Protectrve Order (form EPO—0Ol)‚ and it isrnore restrictive than
                                                                                                                                     \                                                                 _
                  restraining or protective orders, it has precederlce in enforcement over all other orders.
     2..          No—C0ntacr Order: Ifthere is no EPO, a no-contact order that is included in a restraining or protective order has
                  precedence ‘in enforcement over any oier restrajning or protective order.
                                                                                                                                 in a
         3.       Criminal Order: If none of the orders includes a no-cohtact order‚ a domestic violence protective order issued
                                                                                                                            terms of the
                  criminal case takeslprecedence in enforcement 09er any conflicting Civil court order. Any nonconicting
                                                                                                                                        _                                                                                      i
                  civil restraining Order remain in effect and’ enforceable.
                                                                                                                             order has                                                                                         “
         4.       Family, Juvenile, or Civil Order: Ifmore than onefamily, juvenile, orother civil restraining or protective
                  bcen issued, the one that was issued last must be enforced;                                       ’        V                                                                                                 i

         Child Custody and Visitation                        ‘           .                                           '
          . The custody and visitation orders are on form DV-140‚ items @and                                   They are sometimes also written on
                                                                                                                                                                                               '
                   additional pages or referenced in DV-140 or other orders that am not part of the restraining order.
                                                                                                                                                                                                           '
              .    Forms DV-100 and DV—105 are not orders. Doinot enforce them.


                                             ' Certicate of Compliance With VAWA
                                                                                                                        AC1;                                                                       n
           This temporary protective order meets all “full faith and credit” requirements of the Violence Against Women
                                                                                                               over the parties
           18 U.S.C. .5 2265 (1994) (VAWA), upori notice of the restraincd person. This court has jurisdiction
                                                                                                                           hcard"
           and the subject matter; the restrained person has been or will be afforded notice anda timely opportunity to be
           as provided by the laws ofthis jurisdiction. This order is valid ärid entitled to enforcement in each jurisdiction
                                                                                                                     territories,
           throughout the S0 states of the United States, the Disirict of Columbia, all tribal lands, and all U.S.
           commonwealths, and possessions and shall be enforced as if it were an orden- of   that  jurisdiction.   '    _


                                                                            (Clerk willll out this‚m.)                                                                                                                 '
                                   “mm            '                  ‚       —Clerk's Certicate.


                                                      "a.   I certify that this Tempormy Restraining 0rd r                   a                      e and correct copy of the                                      '
    95i"                                                                                                                                                                                   '
                    " “n -' 77"-             ‘(9 ‘s         Original on le in the couxt.       '                        I’       ‘ü


                               g‘)                          Data:            l    2            Clerk, by       ' / _                                                         ‚ Deputy


         “°"“”‘ ““"‚" ’°“‘*-..’.{?_’Äf‘.‘1.w‘7:                  .       Tempora _ Restraining Order                             ' l-                                  DV-110, Page s of s
         Efsenha’                                            _                   (cTErs-TRO)                                                    .
         .EE’—'1’5                                                        {Domestic Violence Prevention)                     PIERCE l                           ALYZE L _
a         t                                            Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20
                                                                                                     ‘    Page 38 of 70                                                                                                             ä




                                                                           Ä       I                                                                 ‘
.                           '            .     f       v




                                Dvgmo                          Child Custody and Visitation                                                  ‘Case Number:
                    '                                          Order                                                                         BD 639740                              .

                                    This form is attached m (check orte): a DV-110 [3 DV—l30                                                                            .                                               "
               ’ G) Name of Protected Person:                                                                 @ MomÜ Dad Ü Other*
          . ® Other Parenfs Name:                                                                  C} Momm Dad [j Other*
                                    * IfOther; speci» relationshzß to Child: _
                                    The Court Orders:                                               '
                                             Child Custody is ordered as followsf                                           Le a] Custodylto: (Person               Physical Custody to:
                                /                                              _                                              omakes decmonsa
                                                                                                                            whg         ' '   b aut                 (P erson the child lives with .             .                   l
                                                                                                          '                 health, education Check a!              Check at least one.)
                        -                                                                                                   least one.)
                                    Child's Name                                        _    Date of Birth                  Morn     Dad      Other* '              gm ' Dad                Other*                          s
                                    a.                                                                                      E:       Cl         Cl              ‘                  Ü         Ü V
                                 ‘b.                                                         1121131424295.                          Ü          E]                                 Ü         C1‘            V
                                    c.                                                       Maximum. ß                              E]         C]                                 Ü         Ü
    -                            Ü [fmore children, check here. Attach a sheet ofpaper und write "D V440, Child Custody"for a title.
                                 *IfOther‚ specijj» relationship to child und name ofperson:                                                                                                                        .
                                                                                                                        s
                        63% ßgijld ggsxliitstician is ordered as follows;                                                                                                               j
                                              ‚t                xsltanon t0 Ü MomÜ Dad E Other (name).
               t                             bfü           See the attached ____— page document, dated: ___________.___
                                             c. C]         The parties must go to mediation at:                                                                                                                     Q
                                             d. E]         Until the next court Order, visitation for C] Mom E] Dad D Other (name):___________ will bei
                                                           (l) Ü      Weekends (Starting): _______ (T_he Ist weekknd ofthe moruh is the 1st weekend with a Saturday.)
                                                           Ü   Ist             Ü 2nd        C] 3rd            C] 4th           Ü 5th weekend of month
                                                           from ______at ____Ü am. Ü p.m. to_._____at _____Ü am. Ü p.m.
                                                   »                       (day ofweek)        '        (llme)                   .            (da): ofweek)            (lime)
                                                           (2) Ü Weekdays (starting): j
                                                           om _______at___„;lj am. C] pm. to_____at {E} am. Ü p.m.
                                                           (3) Ü      gatyho] W561? ‘t f           (lime)                                   {du}! ofweek)            (lime)
                                                                        er 1s: a 1011             _                                  .
                                                           Check here ana’ attach a sheet ofpaper ifthere are other visitation days andtimes, like halidays,
                                                           birthdays, sports events. List dates and times. Write "D V- 1 40, Other Visitation "for a titIe.                                                                     «

                   t G) E] Supervised Visitatilczon or Exchange
                                             Visilgs and/ääxchanges of children are supervised as specied on Form DV-IS 0, Supervised Visitation cmd _
        255;,                                Exc ange „              er.            '                                                                                         .




    2511-"?!




                                                                                            f This is a Court Order.
                                                                                                                 ‘ "‘                                       ‘                                 "    '



                    Ämfm‘? f:'m;:;’f:;”*“-°°'                                           Child Custody and Visita-tion Order                                                       ov-14o‚ Page 1 of 2
                    FaInIIIyCDdI-LSIQJDZILMSOZZ, 3040-3043, 31005340_715434                  (Domestic Violence Prevention)                                                                            "9
                     C Almhou‘                         .                                '                                                                PIERCE ‚           ALYZE L .

                                BSEHUÄL HIRMS"
                                               Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 39 of 70
                                                                                                                                                                                                                  ä-
                                                                                                                                 4            (‘
                       ‘          .        7   '                    i:




                                                                                                 ‘           _                       Case Number:                                         '
                                                                                                         .                           BD 639740                                                                    g

       ® E] Responsibility for Transportatidn for Visitation 4                                                                                                                A
                                                                                                                                               for
                                      "Responsibility for transportation" means the patent will take or pick up the child or makc arrangements
                                                             i                                                                                                                                            .
                                      someone else to d0 so.
                                      a. Ü MomÜ Dad Ü Other (name):   take children to the visits.
                                                                                                     from the visits.
                                      b. Ü MomÜ Dad Ü Other (name): _______________ pick up children
       4                              c.       E] ‘Drop-off/pick-up ofchildren will be at (address):

       @ ü Travel With Children                                                                      '                                                                                                             i
                            i         Ü MomC] Dadw                 Other (name): _____'__+_“_must have written permission from the
                                      other patent, or a court Order, to take the children outsicle of:
                                      a. ä The State of Califomia                    -                                                    '           4 .
                                      b.           The United States of America i                                        1       i   -_
                                                                                                                                                                                                      ‘            E
               ‘                      c. ' m Other place(ä) ist):
                            a Child Abdubtion                                                                                                                     _                                                    ä
                                                                                                                                   othepparenfs
                                      There is a risk that one of the parents will take the children out of California without the
                                                                                                                    attached and must be ‘
           .                          permission. E] The drders in Form DV-14S, Order: No Tfavel with Children, are
                                      obeyed. (FiII out and attach Form DV-I45 to thisform.) .    '

                                                                                         .                           ‚                                                            \               .
                            D Other Orders
                                                                                                                        as a title.                                                                           '
                                      Check here and attach any other orders ta thisform. Write "DV-1 40, Other Orders"
                                Jurisdiction                             _                                                            _                 ' '
                                                                                                               Uniform Child Custody Jurisdiction
                                Thß court has jurisdiction to make child custody orders in this case under the
                                and Enforcement Act (part 3 of the Califomia Family Code Starting with ä 3400).

           6D Notice and Opportunity to Be Heard                                                                             '                                i
                                                                                                                as provided by the laws of the
                                The responding party was given reasonable notice and an opportunity to be heard
                                                                             .                                                                                                        _
                                State of Califomia.
                                                                                                                                                                          '
           ® Country of Habitual Residence
                                                                                                                  United States of America                                                                                 '
                                The country of habitual fesidence of the child or children in this case is C] The
                                                                                                                                         .                                                                                 »
                   .            or Ü Other (specijz):
                                                                                                                                                                                              '
           @ Penalties for Violating This Order _
5%                              If you violate this ordier, you may be subjept to civil or criminal penalties, or both.
653„                               .                     ‚ '                     _ _ _       ‚                   -
                             Duratlon of Chnld Custody, VlSltatlOn, and Support Orders                                                                                i
                                                                                                                           visitation orders in this
                                If this fonn is attached to Form DV-IBO (Restraining Order After Hearing), the custody and
                                form refnaixi in effect after ie restrainixig orders on Form DV-130 end.




                                                                                    This is a Court Order.
                       Rev.January|‚2o12                       _    Child Custody and Visitation Order                                                                        ov-14o‚ Page 2 of2'
                                                                                 (Domestic Violence Prevention)                                         i
                       (,6) .»u„u„n..„‚x
                             BSERTIALFIJRHS"                                                                                                       PIERCE ‚ ALYZE L -
                          Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 40 of 70


.        d                          R9   uest fOT DOmGStiC                                   Clerk stemps date here when form ls led.
             DV-1 O0                 -
                                    Vlolence       - - Order
                                             Restrammg
    You must also comflete Form CLETS-001, Confidential CLETS Information,                         „.
    andgive it t0 the c erk when youle this Request.                                                         CONFORMED COPY
                                                                                                                ‚ IGINA man
    G) Name of Person Asking for Protection:                                                            SUggVCOQLfFäSf/Ägägflgfe”i8
                                '                                       Age:                                                   __      "
              Your lawyer in this case (ifyou have one):                                     ‘i                  ‘   A\UG 1 6 ‘m6          *' -
              Name:                                       Statt: Bar No.: 33165:.             Sh         ‚                                    _-
              Film Name:                                                                                     -
                                                                                                                       ‚gggwe  OJfCW/Cmrk
                                                                                                                            ras‚ eputy
              Address (Ifyou have a I     erfor this case, I've your Iawyer ’s
              information. I you d0 noatwgve a I    er anfwant t0 kee our home              Fill in coun name and streut addness:
              address private give a dierent maamag address insteadpgeu do not
              have t0 give yoar telephone, fax, or e-mail.):                                 äzpgätrfäfscaußmia‘ c°unty °f
‘             Address'                                                                       111 Nogth Hill Street
              City:                              State: au? zip:mo9._9____ äggewgelgsl CA 9o O12 '
              Telephone:                                Fax;                                Centra Dlstrict
               -Mail' Address : iLshb elnbb                                                           .
                                                                                            Court /Is In casa number when fonn is led.
              E                                            _
              Name of Person
                          w
                             You Want Protectlon From:                                      Case Number:
                                                                                            BD 6 3 9 74 O
              Descrition of erson ou want rotection -om:
              Sex: Ü M E] F Height: 5..'_ll_"__ Weight: J._9_Q___ Hair Color: Blonde__ Eye Color: Blue__.
              Raee:                                                                   Age: AA__ Date ofBirth:                                              ’
              Address (zfknown):                                                                                                                           -
              City:                                                            State: CL3? Zip:
    @ Do you want an order to protect family or household members? m                                                   Yes     E] No
              Ifyes, list them:                                                                                                                    '
                                    Full Name                  E       A85:    Lives with ou?                        Relationshi to ou
                                                        n; l2_ Ü Yes E]                       No
                 J=‘____ ‚U: m Yes E]                                                         No
                  M__ B____ m Yes Ü                                                           No
                                                                . ofpaper and write
              E] Check here i J’au need more space. Attach a sheet                           "D V-I00, Protected People "for a title.
    G) What is your relationship to the person in ®? (Check all thatapply):
              E. Ü g: arcääxow marned (är reglstered cäocrlnestxc ‘partners.          Ifyou d0 not have one ofthese relationships’
                . D eu.s to bemame orreg1stere omest1c partners.                      the cowzmgynotbe abletocomideryow
              c‘ Ü W6 h“ together‘                                                    request. Read Form DV-500—INFOfor heIp.
              d. Ü We used to live together.
              e. Ü We are related by blood‚ marriage, or adoption (speci/ relationshqa):
              f. Ü     We are dating or used to date, or we are or used to be engaged to be married.
              g.       We are the parents together of a child or children under 18:
                       Child’s Name’ Danl el 21 erce
                                         o                                                              Date ofBirth- 21212 o n4
                                                                                                                         .


                       Child’s Name:                            ..    _____                   .. Date of Birth:
                       Child’s Name: .IQ                                                                Date ofBirth: 411.5 12a o a
                   E] Cgeck here tfyou need more space. Attach a sheet ofpaper and write "DV-100, Additional Children "for a                           u
                       tit e.
              h. Ü We)have signed a Voluntary Declaration of Patemity for our child or children. (Attach a copy zfyou have                                     '
                   one .                                  ‚ .. . . . _ .                                           _
                                                        This is not a Court Order.
                                             Request fein)" Donlesöiclviblince Resgraining Order                               ov-1oo‚ Page‘! of_6>
    "“         '      °’ '                               omes ic     io ence revention
                                    2                                                                    PIERCE ,            ALYZE L .
                               Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 41 of 70
‚                    „ v l i o                                                                         o
    "
            ® Other Restraining Orders and Court Cases
                     a.    Are there any restraining/ rotective orders currently in place OR tha; have expired in the last six months
                           (emergency protective orcijers, criminal, juveni1e‚ family)?
                           m N0 E] Yes (date oforder):                      and (expiration date):               (Attach a copy xfyou have one).           ‚
                     b.    Have you or any other person named in ® been involved in another court case with the person in (D?
                           EI No     Yes [fyes‚ check each kind ofcase and indicate where and when each wasled:
             i                         Kind of Case                     Coun or Tribe Where Filed        Year Filed Case Number (t known
                               Divorce,Nullity‚ Legal Separation                         2.0.2L6___.
                               Civil Harassment                         ________________ ______ ___________
                               Domestic Violence                        e ___ __________
                               Criminal                                 ____'__________ i? e
                               Juvenile, Dependency, Guardianship       _______ä__.. e ___________
                                Child Support                           e _._____ „e...
                               Parentage, Patemity                  .   ____‘__.____:.____ _____ __._______                                            <
                             Other (specißi): _________ _____j__. i1. _.___._______
                           Ü Feck here ifyou need more space. Attach a sheet ofpaper and write “D V—100‚ Other Court Cases ”for a
                             z e.
            Check the orders you want. Ei                                                                                      .
            ®              Personal Cdnduct Orders’
                     I ask the Court to order the person in ® not to do the following things to me or anyone listed in ®z
                     a. Ü Harass, attack, süike, threaten, assault (sexually or otherwise), hit, follow, stalk, molest, destroy personal
                               property, disturb the peace, keep under surveillance, impersonate (on the Intemet, electronically or
                            otherwise), or block movements
                     b. Ü Contact, either directly or indirectly, in any way, including but not limited to, by telephone, mail or e-mail
                 ‘          or other electronic means
                        771e person in ® will be ordered not to take any action to get the addresses or Iocations ofanyproteeted
                          person unless the courtnds good cause not t0 rnake the order.                             -
            ® [2 Stay-Away Order                        „
                     a. I ask the court to order the person in ®to stay at least .l_Q.0_____ yards away from (check aII that apply):
                          Ü Me                               Ü My school ‚
                          m My home                          Ü Each person listed in ®
                          m My job or workplace              Ü The child(ren)'s school or child care                                               -
                          [2 My vehicle                      Ü Other (specw):
                     b. If the person listed in ® is ordered to stay away from all the places listed above‚ will he or she still be able to
                          get to his or her home‚ school, job, workplace, or vehicle?         Yes Ü No (Ifno, explain):


                     E]    Move-Out Order
                           (Ifthe person in ® lives with you andyou want thatperson to stay awayfrom your home‚ you must askfor
                           this move-out Order.)
    53:49                  I ask the court to Order the person in® to move out from and not retum to (address):


                           I have the right to live at the above address because (explain):                                        ‘




            ägägm“                                 Request for Domestic Violence Rgstraining Order                       DV-100, Page 2 of6
            E51’                                              (Domestlc Vlolence Preventnon)         PIERCE,    ALYZE L _                9
                                 Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 42 of 70


    ,   '                    '                                                   _                 Case Num er:
                                                                                                   BD 6 3 9 7 4 0


             ® Guns or Other Firearms and Ammunition
                   Ibelieve the person in ® owns or possesses guns, fuearms, or ammunition. B] Yes ÜNo E] I don’t know
                   Ifthe J'ud8e aPProves the order, the person in  will be. ordered not to own, possess, purchase or receive a
                   rearm or ammunition. 771e person will be ordered i0 seII t0, or store with, a Iicensed g-un dealer, or tun: in to Iaw
                   enforcement, any guns orrearms that he or she owns or possesses.
                   [2   Record Unlawful Communications                                                                                         .
                        I ask for the right to record communications made to me by the person in ® that violate the judge’s otders.
             ® E] Care of Animals                      '
                        I ask for the sole possession, care, and control of the animals listed below. I ask the court to order the person in
                        @ to stay at least ___'__ yards away from and not take, sell, transfer, encumber, conceal, molest, attack,
                        strike, threaten, ha.rm‚ or otherwise dispose of the followiqg animals:


                        I ask for the animals to be with me because:


             @ a Child Custody and Visitation '
                   a. Ü I do not have a child custody or visitation order and I want one.
                   b. Ü I have a child custody or visitation order and I want it changed.
                   gyou askzor orders, you mustll out and attach Form D14105, Re?uest for Child Custody and Visitation Orders.
                     ou andt e other garen! m? teIl the Court that you want t0 be Iega parents ofthe children (use Form DV-180,
                   Agreement and Ju gment o Parentage).
             G9 E] Child Support (Check aII that apply):                                                      '                                '
                   a. Ü I do not have a child Support order and I want one.
                   b. Ü I have a child Support order and I want it changed.                                           I
               c. Ü Inow receive or have applied for TANF, Welfare, CalWORKS‚ or Medi-Cal.
               gyou askfor child suppart arders, you mustll out and attachform FL—150‚ Income and Expense Declaration or
             G arm FL-155‚ Financlal Statement (Simplied).
             . E]       Property Control                                                       .
                        I ask the Court to give only me temporary use‚ possession‚ and control of the property Iisted here:


             ® E] Debt Payment
                  I ask the court to order the person in ® to make these paymentswhiletheorder is in effect:     '
                  D Check here i You need more sP ace. Attach a sheet o PaP er and write "D V—1 00, Debt Pa)’ment" or a title.
                  Pay to: ____„____For: _____________ Amount: S ______Due date: _________
                  a Property Restraint
                    '   I am married to or have a re stered domestic artnership with the person in                   . I ask the judge to order
        a"                                                                 P
                        that the pörson in ® not borrow against, sell, hide, or get rid of or destroy any possessions or property, except
                        in the usual course of business or for necessities of life. I also ask the judge to order the person in ®to notify
        W               me of any new or big expenses and to explain them to the court.
             @ EI Spousal Support                                                                                                       .
                        I am manied to or have a registered domestic partnership with the person in ® and no spousal Support order
                        exists. I ask the court to order the P erson in to Pay spousal su PPort. (You must complete, le, and serve Form
                        FL-I50, Income and Expense Declaratio u be ore our hearin .
                                                              This is not a Court Order. ‘
‚            “°"“"““""’°’°                    Request for Domestic Violence Restraining Order                             DV-100, P         a re
l            5828W“                                         (Domestic Vlolence Prevention)                                            age o 9
             53-9511?                     .                                                               PIERCE‚ ALYZE L.
                        Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 43 of 70


                                                                                        Gase Num - er:
                                                                                        BD 6 3 9 74 O


            m Rights to Mobile Device and Wireless Phone Account
             a. Ü Property control of mobile device and Wireless phone account
                  I ask the court to give only me temporary use, possession, and control of the following mobile devices:
                                                                                     and the Wireless phone account for the
                  following Wireless phone numbers because the account currently belon s to the person in       :
                   mcumgareacce:
                   ' l d’    d                         -                     D’s mynumä er                 f 'ld mmycare
                                                                                                    numb erocr   '
                   including area code :                                      I my numbcr          number of child in my care
                   including area code :                                      I my number          number of child in my care
                  Ü          heye zjfäzu nefid more söace. Atgach a sheet ofpaper and write "D V-J 00, Rights to Mobile Device
                            ire ess one ccount’ or a tit e.
             b. Ü Debt Payment
                  äask the court to order the person in ®to make the payments for the wireless phone accounts listed in 18a
                   ecause:
                  Name of the Wireless service provider is:______________ Amount: S._:_____Due Date: ______
                gyou are recguesting this order, you must complete, le, and serve Form FL-1 50, Income and Expense
                  eclaration, efore your hearing.
             c. C] Transfer of Wireless Phone Account
                I ask the court to order the Wireless service grovider to transfer the billing responsibility and rights o the
                Wireless hone nurnbers listed in 18a to me ecause the account currently belongs to the person in           .
                        w)’
                I thej ge makes this ordenJou will benanciallz responsiblefor these accounts, includinimont ly service
                 ees and Costs ofany mobile evices connected t0 t ese phone numbers. You may be responsi lefor otherfees.
                You        Icoßtact the wireless service provider tond out whatfees you will be responsiblefor and whether you
                are e igi e or an account.
             E] Insurance
                  I ask the court to order the person in®NOT to cash, borrow against, cancel, transfer, dispose of, or change the
                  beneciaries of any insurance or coverage held for the benet of me or the person in ®, or our child(ren), for
                  whom Support may be ordered, or both.
            m Lawyer’s Fees and Costs
                  I ask that the person in ® pay some or all of my 1awyer’s fees and costs.
                  You must complete, Ie‚ and serve arm FL-150‚ Income and Expense Declarätion, be ore your hearin8.
      @ ü Payments for-Costs and Services
                  I ask the court to order the person in® to pay the following:                  _
                  You can askfor lost earnings or your costsfor Services caused directly by the person in @ (damagedproperty,
                  medical care, counseling, temporazy housing, etc.). You must bringproofofthese expenses to your hearing.
                  Pay to:       For: _________._______ Amount: S _________
                  Pay to:    For:__________ Amount: 3e.

      ® C] Batterer Intervention Program
‚H?
                  I ask the court to order the person listed in ® to go to a SZ-week batterer intervention program and show proof
                  of completion to the court.                                                               ‚
      ® E] Other Orders                                _
                  What other orders are you asking for? de: .. .                        _____ . .   .______...._______   .    . __




                  E] ‘Check here zfyou need more space. Altach a sheet ofpaper and write "D V—J00‚ Other Orders "for a tirIe.

                                                      This is not a Court Order.
      “°"'“°‘““""’°‘°                   Request for Domestic Violence Restraining Order                       DV—100‚ Page 4 of6
      5329m“                                        (Domestic Violence Prevention)                                               -)
      551-9525‘                                                                                PIERCE, ALYZE L.
                              Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 44 of 70


    -          ‘          '                                                                  Case Number:
                                     -                                                       BD 6 3 9 7 4 0


               E] Time for Service (Notice)
                       771e papers must be personally served an the person in C2D a: Ieastve days before the hearing, unless the
                       court orders a shorter timefor service. Ifyou want Ihere to befewer thanve days between Service and the
                       hearing, explain why beIow. For help, reaifForm DV-ZOO-HVFO, "What Is Proof of Personal Service?"



        65D No’ Fee to Serve (Notify) Restrained Person
                   Ifyou want the sherlor marshal to serve (notza) the restrainedperson about the ordersfor-ee, ask the court
                   clerk what you need to d0.
                   Court Hearing                                                                                          l
                   The court will schedule a hearing on your request. If the judge does not "make the orders eective right away
                   ("temporary restraining orders"), the judge may still make the orders aer the hearing. Ifthe judge does not make
                   the orders eective right away, you can ask the Court to cancel the hearing. Read form DV-112, Waiver ofHearing
                   an Denied Requestfor Temporary Restraining Order, for more information.
        @ Describe Abuse                                       .
                   Describe how the person in ® abused you. Abuse means to intentionally or recklessly cause or" attempt to cause
                   bodily injury to you; or to place you or another person in reasonable fear of imminent serious bodily injury; or to
                   harass, attack, strike, threaten, assault (sexually or otherwise), hit, follow, stalk, molest, keep yoü under
                   surveillance, impersonate (on the Internet, electronically or otherwise), batter, telephone, or contactyou; or to
                   disturb your peace; or to destroy your personal property. (For a complete denition, see Fam. Code, 55 6203, 6320.)
                   a. Date of most recent abuse:
                     1. Who was there?
                     2. Describe how the person in ® abused you or your child(ren):




                        a Check here ifyou need more space. Attach a sheet ofpaper ana’ write "D V-I 00, RecentAbuse ”for a title.
                     3. Did the person in @ use or threaten to use a gun or any other weapon? E] No E] Yes (Ifyes, describe):
           .


                     4. Describe any injuries:                                              _._. .____          . .. i.                .



                     5. Did the police come‘? Ü No C] Yes
                        If yes, did they give you or the person in® an Ernergency Protective Order? I] Yes Ü No Ü I don’t know
                        Attach a copy jfyou have one.
                        The order protects Ü you or        E] the person in ®

                                                           This is not a Court Order.              v
        '*°"°°‘““”"2°‘°         .           Request for Domestic Violence Restrafning Order                       ov—1oo‚ Page 5 of6
1        5393m“                                      (Domestic Violence Prevention)                                               9
        555%                                                                                       PIERCE, ALYZE L.
                                      Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 45 of 70


    ‘               l            l                                                                      Oase umher:                               '
                                                                                                        BD 639740                t

            @ Describe Abuse (continued)
                        Has the person in ® abused you (or your child(ren)) other times?                   _
                         b. Date of abuse:
                            1. Who was there?
                            2. Describe how the person in ® abused you or your child(ren):




                                     E] Check here ifyou need more space. Attach a sheet ofpaper and write “D V-1 00, RecentAbuse "for a
                                         title.
                            3. Did the person in ® use or threaten to use a gun or any other weapon7 E] N0 E] Yes (Ifyes, describe):


                            4. Describe any injuries:

                            5.       Did the police come? Ü No D Yes
                                     If yes, did they give you or the person in® an Emergency Protective Order?
                                     C] Yes E] No Ü I don’t know    Attach a copy zfyou have orze.
                                     The order protects Ü you or ü the person in ®
                                     Ifthe person in ® abusedyou other times, check here      Ü and use Form DV-1 01. Description of Abuse
                                     or describe any previous abuse an an attached sheet ofpaper and write "DV—l00‚ Previous Abuse"for a
        _                            title.
                        Other Persons to Be Protected
                         The persons listed in item® need an order for protection because (describe):




                        Number of pages attached to this form‚ if any: 3________                    '

            I declare under penalty of perjury under the laws of the State of Califomia that the information above is true and correct.
            Date:                                                                                                                             _
            Myze E; arge                                                            b See attached sinature
            Type or print your name                                                    Sign your name
            Date:


            Lawyer 's name, ifyou have one                                  _          Lawyer ’s signature
                                                                    This is not a Court Order.                                           '
            "°"‘°““”‘-’°‘°                            Request for Domestic Violence Restraining Order                    ov-1oo‚ Page s of6
            55599533                              '            (Domestic Violence Prevention)
‘           EFLIE                                              ‚                                               PIERCE , ALYZE L.
                                       Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 46 of 70
    I                   ‘         y                          O                                              O                                         l
a                                                                        '                              n0 '-- .




                @ Doscribe Abuse (conünued)
                             Has die person in ® nbuaed you (or your chlld(nn)) olher mea?
                -             b. Dm ofabuse:
                                 I. Who was there? ____„______,__ ____._________________‚_
                    y            2. Describe how the person in ® abused you or your childuen):




                                       D Check her: ifyau rxeed more space. Altach a shee: ofpaper und write "D V- I 00. Recem Abuse "for a
                                            title.
                                  3. Did thc person in ® usc or threaten to usc a gun or any other weapon? E] N0 E] Yes (lfyes. describe):


                                  4.   Describe any injuries: __


                                  5. Did the pollce comc? Ü No Ü Yes
                                       lf yes, did they give you or the person in ® an Emergency Protective Order?
                                       Ü Yes D N0 E] l don't know                 Altach a copy ifyou have one.
                              '        The order protects Dyou or Ü the person in ®
                                       Ifthe person in ®abusedyou other limeJ. check here        C] and use ßgm V- (Q, Description of Abuse
                                       or describe any previous abuse on an auached xheet ofpaper und write "DV- l 00, Previous Abuse"for a
                                  '    tizle.            _

                            Other Persons to Be Protected
                             The persons listed in item® need an order for protcction because (describe):




                            Number of pages amched 1o this form, if any: 1.:?
             I declare under penalty ofperjuty under the laws ofthe State of Califomia {hat the information above is truc and correcl.
    331;,‘

             Date :          ——————                                                                                  E’    .
                                                                                                                          ‚____________.


             Type orprml your name
                                                                                       P Slgn
                                                                                           ‚ your'     me                                         '
             Data:
             G“! EISHEEIN                            (SEK 93155)                       b See attached signature
             Lawyer ‘s name. ifyou have one                                               Lawyer ‘s signature
                                                                      This is not a Court Order.                                    '
             “""““’ "m                                  Request for Domesc Violence Restralning Order                          ovaoo. Paoe 6 am
                                                                 (Domasuc vlolance Prevantlon)
               *"'"—                                                                                            PIERCE ‚    ALYZB L .
                        Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 47 of 70
'            v '-               i        -      O                „                        O

                   1                                      DECLARATION OF ALYZE L. PIERCE
                   2                I, ALYZE L. PIERCE, declare as follows:                                               .

                   3,                         I am the Petitioner in the above-entitled action. I know the following of my own
                   4    knowledge and could testify competently thereto if called upon as a witness to do so. I make

                   5 this Declaration in support of my'Request for Temporary Restraining Order led herewith.

                   6        .                                 STATISTICAL INFORMATION                            I
                   7                1.        Respondent and I have three children from our marriage, DANIEL (age 12),

                   8    JORDAN (age11)‚and JOSHUA (age 8). I led a Petition for Dissolution of Marriage on April

        S          9    25, 2016 and Respondent executed a Notice and Acknowledgment of Receipt o_n May 24,

        I         10 2016.                                                 .
        ä ä”      11                                    FACTS RELATING T0 CURRENT ABUSE
        ä äää     12                2.        On August 13, 2016, at 10:45 a.m., I received an email from Respondent,

        E         13    stating: "I had to check into UCLA. I am suicidal. I put 40K in joint account. My dad and

        ä         14    Iawyers and Steve will have to Iiquidate retirement funds there is Iike 700K you can have it

        ä         15    all to pay 2014 taxes and there wiII be some Ieft over. My parents wiII help with the kids. I

        u". ä ä   16    Iove my children. I will sign whatever power of attorney or legal documents anyone wants.

        g         17    I cannot handle Iife or society anymore." A copy of this email is attached hereto‚ marked

        g         18 Exhibit 1, and incorporated herein by this reference.
        m. ä 5    19                3.        Laterthat day, at approximately 2:30 p.m., I received a phone caIl from the ER

        E         20    doctor a_t UCLA, informing me that Respondent had been admitted to the Hospital and that

        ä         21    Respondent was expressing an intense desire to kiIl me. The ER doctor toId me he was

                  22 calling to issue a Tarasoffwarning and that the phone caIl was being documented in the
                  23    UCLA Iog. I was toId that Respondent was placed on a mandatory 3-day hold and that the

                  24    poIice were caIIed. I was in shock, and was unable to request details from the employee,

                  25    such as which police station was contacted, the name of the employee I was speaking to,

                  26 etc.
    '             27                4.        I spoke with Respondent’s nurse at 10:00 a.m. on Monday, August 15, 2016.
                  28 She connned that my conversation with the ER doctor was kept in the UCLA log, and that

                        IN RE THE MARRIAGE OF PIERCE                                                      CASE NO. BD 639740
                        D—Clnt.TRO.B.15.16.      af                                                                  PAGE 1
                                                             DECLARATION OF ALYZE L. PIERCE
                                     Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 48 of 70




                                 1 the LAPD Mental Evaluation Unit was called on August 13. A police report was ied, Report
                                 2 Number 5675309, which I am in the process of obtaining. I was also informed that
       f                         3 Respondent now denies ever threatening to kiIl me.                              v

l               ‘                4            5.       On Sunday, August 14, 2016, I had a telephone callwith Respondent's father.

                                 5 He informed me that Respondentwould be Ieaving the hospital soon, and that all he wanted

                                 6 was to see our children. When I told Respondenfs father that I was glad Respondent was

                                 7 feeling better, he told me that this was aII my fault, and this would not have occurred if I had

                                 8 taken better care of Respondent.                                                             ‚

           5                     9            6.       Between August 11, 2016 and August 13, 2016, I noticed Respondent
           .1
           m                    10 exercising increasingly erratic and aggressive behavior. In those three days, he called,
           o
           ä 22                 11   texted, or emailed me no Iess than 30 times. I answered the phone three times, and each
                    c a» g                                                                        .
           ä                    12 time I answered, he screamed atme, shouting obscenities and threats. He toId me that he
                    O U) G)

           z ä z‘, ä            13 couId not handle Iife anymore, that I was to blame and that if his Iife was destroyed‚ he would
           — Q 5 o: o
           ä ä; 3E 14 make sure to destroy the Iives of me and our children. He told me that he has nothing, there
           I n: = ‘- c‘,
           <3 ää              g 15 is no place for him to go, and that society has thrown him away. Examples of the emails I

           “.25    16                received are attached hereto, marked Exhibit 2, and incorporated herein by this reference.
           D e3g"
           5    3, 17                         7.       In May 2016, Respondent lost his job. at K&L Gates for physicaIIy assaulting
                    E G! c:


           g 5?;                18 another employee. Respondent detached his retina during the altercation. lt was believed

           m. 2 3               19 that the altercation was a result of Respondent’s drug and aIcohoI abuse, and so
           o:
           I“                   20 arrangements were made for Respondent to check-in to rehab at Promises Facili .
                                                                                                                       .
           F.



           ä                    21   Respondent refused to go.

                                22                               RE UEST FOR CHILD CUSTODY ORDERS
                                23            8.       Based upon the foregoing incident, Respondenfs _ hospital stay, and

                                24   Respondent's behavior during his most recent visits with the children, I am concerned that

    ‘i’?                        25 he is too unstable and erratic at this time to be abIe to care for the children.
    14:?
                                26            9.       Respondent has not seen our children since July 16, 2016. On that date, the

                                27 visit Iasted approximately 3 hours. Between January and July 2016, he saw them once

                                28 every 3-4 weeks, for 4-5 hours at a time. He had one overnight with the children in January

                                     IN RE THE MARRIAGE OF PIERCE                 _                             . CASE NO. BD 639740
                                     ‘D—CInLTRO.8.15.16.w   af                                              i              PAGE 2
                                                                     DECLARATION OF ALYZE L. PIERCE -
                    Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 49 of 70
          -             I — o                                                    o
                1 ‘2016, and has not had an overnight since. He faiIed to caII Joshua on his birthday this year
                2   and he did not attend Daniel's elementary school graduation.

                3          10.    During their most recent visits, Respondent sIept for most of the time and left

                4 the children unattended. His house was unkempt, with alcohol bottles and cans of tobacco
                5   Iying about. Respondent complained of being tired throughout the visits and did not chänge

     »          6   his clothes. The children told me that they are scared to be with Respondent.

A               7           11.    In May 2016, the children and I had to Ieave our house in ShermanOaks

                8 because oftoxic; mold. Respondent was working in San Francisco, and offered to Iet us use
    Ü           9    his home while we Iooked for a new place. I led the Petition for Dissolution Iaterthat month,

    Z          10    and when Respondent received it, he called me to teII me thatthe children and I needed to

    i; ägm     11   vacate the home by midnight, or he would caII the sheriff and have us thrown out. I put all
    S          12    of our belongings in garbage bags and moved them to my mothes house that afternoon.

    5 äxj      13           12.    I do not know when Respondent is Ieaving the hospital. I am concerned for our

    ä          14    safety, and a restraining order is necessary to ensure that Respondent does not harm me

               15 or ourchildren.                                        ’

    u". ä ä    16           I decIare under penalty of perjury under the laws of the State of California that the

    ä          17   foregoing is true and correct.            u                                                      _



    m. ä ä 4   19           Executed on August 15, 2016, at Los Angeles, California."

    E          2o .                '                                         .
    ä          21                                                  See attached signature
               22                                                 ALYZE L. PIERCE




     '         26
               27
               28                      ’

                    mcäfxxsRläiE OF PIERCE                                                    CASE NO. 13g‚E3122:
                                                  DECLARATION OF ALYZE L. PIERCE
                                      Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 50 of 70




                                          "i
                                          e
                                          !
                                      1 2016, and has not had an overnight sinoe. He failed to call Joshua on his birthday this year
                                                        and he did not attend Daniel's elementary school graduation.
                                      3                       10.       During their most recent visits. Respondent slept for most of the time and Ieft
.                                     4 the childreh unanended. His house was unkempt, with alcohol bottles and cans of tobacoo
                                      5 ä Iying about. Respondent complained cf being tired throughout the visits and did not change
                                      6 i his clothes. The chdren told me that they are scared to be with Respondent.
                                               ä                  11.   In May 2016. the children and I had to Ieave our house in Shennan Oaks
                                       8 because of toxit; mold. Respondent was working in San Francisco, and offered to let us use
              f]                       9 his home while we Iooked for a new plaoe. I led the Petiiion for Dissolution Iater that month,
              4                                    2
              u:                  10 ä and when Respondent received it‚ he called me to teil me (hat the children and I needed to
              o                      ‘.
              ä gga               11 = vacate the home by midnight, or he would call the Sheriff and have us thrown out. I put al|
              i                   12 of our belongings in garbage bags and moved them to my mothers house that aftemoon.
                         (0 3 ‘                    ‘

              5 ä; g              13 ‚                            12.   ldo not knowwhen Respondent is leaving the hospitat. I am concemed for our
                         =°s                       i                             . »      .
              i: w z 2 s 14 2 safety‚ and a restrainlng order 1s necessary to ensure that Respondent does not harm me
              I E "5 E (9                          c
              bg                g 15 g or our chiidren.
              2%                  16                              l declare under penalty of perjury under the laws of the State of California that the

              1 €35. 17 il foregolng is true_ and correct.
              <  O z
              N f f‘                  18 }                                                                                l
              D °‘ v- o

              ‘n. ä I
              x
                                  19               2
                                                                  Executed on August 15, 201e, at Los Angeles, California.
          .   m                   20|
              "'                                   i;
              ::
              m                   21
                                                              .                                                   i’              f .         .»————

      '                           22:                               ‘                               ALYZE .       ERCE


                                  24».                                                                                        _

                                  26i
     w                                             f
                                ' 27
                                  2a
    _ I                                                 iN RE THE MARRlAGE 0F PIERCE                                                    OASE N0. B0 839740
                                               i ggmmgg 5.1.                ,1                                                                 ‚ __EAQE.Q
      ’                                        -                                        DECLARATION OF ALYZE L. MERCE

                   _ .      ‚     .                      .                                                                        .. _
                       Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 51 of 70


'         Ali Fishbein
          From:                     Ali Fishbein <ashbein@bbfrlaw.com>
          Sent:                     Monday, August 15, 2016 10:33 AM
          To:                       ashbein@bbfrlaw.com
          Subject:                  FW:


          From: John Pierce <'ierce3458ail.com>
          Date: August 13, 2016 at 10:45:32 AM PDT
          To: "Ms. Alyze L. Pierce" <alzeiercesbclobaLnet>

                  I had to check into UCLA. I am suicidal. I put 40K in joint account. My dad and lawyers and
                  Steve will have to liquidate retirement mds there is like 700K you ca.n have it all to pay 2014
                  taxes and there will be some le over. My parents will help with kids. _I love my children. I will
                  sign whatevcr power of attomey or legal documents anyone wants. l1 cannot handle Iife or
                  society anymore.




    Q?’




                                                                  1
                     Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 52 of 70


       Ali Fishbein

       From:                      AIi Fishbein <ashbein@bbfr1aw.com>
   _   Sent:                      Monday, August 15, 2016 10:33 AM
       To:                        ashbein@bbfrIaw.com
       Subject:                   FW: Important: Verizon




       From: Alyze Pierce [maiIto:aIyzepierce@sbcgIobaI.net]
       Sent: Monday, August 15, 2016 10:17 AM
       To: Ali Fishbein <ashbein@bbfrlaw.com>                                   -
       Subject: Fwd: Important: Verizon


                      From: John Pierce <'ierce3458ail.com>
                      Date: August 8, 2016 at 4:10:44 PM PDT
                      To: Alyze Pierce <alzeiercesbclobal.net>
                      Subject: Re: Important: Verizon

                      we have to talk asap my whole life has collapsed we have t0 work collaboratively   _
                      to minimize harm to kids in the long run. i may have to move away. i am sorry
                      for everything i never intended to harm anyone i just never grew up. i have
                      always loved u more than u can imagine. i just want t0 sleep

                      On Mon, Aug 8, 2016 at 12:49 PM, Alyze Pierce <aleiercesbc1obaLnet>
                      wrote:
                       I need to add Jordan's phone number. You will get an email from Verizon to
                       reset password. Please forward me email

                       New password: Pierce 1'

                       Sent from my iPhone




P4i?
12i.




                                                               1
                            Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 53 of 70
    1          ‚ „ _                            Q                                            O
            Ali Fishbein

            From:                         AIi Fishbein <ashbein@bbfrlaw.com>
            Sent:                         Monday‚ August 15. 2016 10:33 AM
            To:                           ashbein@bbfrlaw.com
            Subject:                      FW: My advice. Read


            From: John Pierce <'ierce3458ai1.com>»
            Date: August 10‚2016at3:17:12PMPDT                                           '
            To: "Ms. Alyz: L. Pierce" <alzeiercesbclobal.net>
            Subject: Re: My advice. Read

                    I have to go to hospital my emotions are out of control. I will have lawyer and Steve statt getting
                    things ready to take care of 2014 taxes to make sure you are o" hook. Please make sure the
                    children know how very much I love and adore 01cm.


                    On Aug 10, 2016 9:42 AM, "Alyze Pierce" <alzeiercesbclobalnet> wrote:
                       For what it is worth here is my advice:

                       1. Contact Joe and have him do 1 year lease on Chats worth propeny: get it to at least cover
        .              mortgage and other related expenses plus cost of property management company. Have
                       property management company handle everyxing. So lease price should cover all mortgage,
                       maintenance costs and property management company costs

                       2. Interview with DLA Piper

                       3. Setup meeting with Lacher. This is crucial. Give him every detail of every nancial debt,
                       asset, hide nothing. Come up with way (work with IRS, etc) to pay remainder of 2014 taxes and
                       your 2015 and 2016 taxes (I paid my own 2015 and 2016 separately and used Steve)

                       4. Move back to Erie: get your life gured out_. Your parents can take care of you. All you have
                       to focus on is getting well and nding a job! It is not too late for you but sitting around feeling
                       hopeless won't get you anywhere                                                                      ,.

                       I will always care about you but this is my honest advice                                0
               "       Pz

                       Sent om my iPhone




2                                     l                              V 1
                      Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 54 of 70



       Ali Fishbein

       From:                      Ali Fishbein <ashbein@bbfrIaw.com>
       Sent:                      Monday‚ August 15, 2016 10:33 AM
       To:                        ashbein@bbfrlaw.com
       Subject:                   FW: Liquidating funds



       From: John Pierce <'ierce3458ail.com>
       Date: August 12,2016 at 12:21:43 PM PDT
       To: "Ms. Alyze L. Pierce" <alzeiercesbclobal.net>
       Subject: Re: How are you

               Alyze I am in extreme distress. U are spending my money and I am handling the debt. Forget
               the Iras but the Latham is mine anyways as separate property. Pls call me it is emergency


               On Aug 12, 2016 12:10 PM, "Alyze Pierce" <alzeiercesbclobal.net> wrote:
                  You want me to sign away all of my retirement funds. Why don't you liquidate yours rst and
                  then we will see about mine

                  Sent from my iPhone

                  On Aug 12, 2016, at 12:04 PM, John Pierce <'ierce3458mai1.corh> wrote:
        A                Not good day by day trying to prevent depths of despair. When can u sign and
                         notarize Latham pension plan docs and ira distribution forms? Desperately need
                         for living expenses and to prepare to hang out shingle if can't get law rm
                         soon. We have to minimize every expense I beg u


                         On Aug 12, 2016 11:33 AM, "Alyze Pierce" <alzeiercesbclobaLnet>                       '
                         wrote:



                          Sent from my iPhone




53%?




                                                                1
        Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 55 of 70




‘m.
g?
ätit”
R244?

m




                                  EXHIBIT 3
               Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 56 of 70



Chat with Lauren Schaefer Green, John Pierce 8L +1 310-484-4514
6/22/2019 6:11:09 AM — 7/28/2019 9:21:20 AM


Export Details:
Device Phone Number +1 (310) 883-5690

Device Name      Alyze's iPhone

Device ID        00008020-000230513EO6002E

Backup Date      Monday, July 29, 2019 2:23 PM

Backup Directory C:\Users\jwI\AppData\Roaming\AppIe Computer\MobileSync\Backup\0O0O8020—0OO230513EO6002E

iOS              12.3.1

Current Time Zone (UTC-08:00) Pacic Time (US 8L Canada)

Created with     iExpIorer v4.3.0.0

Participants:

            +1 213-500-7339, Lauren Schaefer Green                                            g       ’ q



            +1 818-918-8328, John Pierce Final



            +1 310-484-4514


                                                 Saturday June 22 2019                                        i   —
                      Jcnr Perce FInaI

                          Troy can u pIs work with Jim and whoever in rm and insurer           5 ‘I’ “W
                          to get this done ASAP thx
                      John Pserce Fmal

                          https://www.Iinkedin.com/feed/update/                                e 11 AM
                          urn:Ii:activity:6548183511919140864

                                                                                    Mommy‘

               Pls. I have sent itat Ieast3tin1estoJin1.This Is ridiculous. It is
               thousands of CIOHaIS. Lauren: you have evertything. I can send again            61***’
               if you need me to
                                                                                    Imcrvrm

                   Meaning, Lauren: I knovv this i5 ‚Jinfsjola. I can send the receipts        6 f4’Äi‘\\‚1
                   again but I need t0 get reimbursed




                                                          Page 1                                                  3
l
l              -   a‘       Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 57 of 70
    '                                          C                                        O
    ’                           John Pverce Frnal

                                 We all need to communicate with each other, including Jim.
                                 Just Iike with PB, Talon LF, and LawyerUp, no silos on the           5 ‘ö AM
                                 personal front either. Thx team
                                m 3«o-4a4-45w4
                                 Yes. I'll circle with everyone and have update on Monday.            5 2. AM
                                 Thx

                        _       Jom Pwerce Fmal

                                 Thx big fella!                                                       5 2’ ‘W
                                                                                             Nlommy               7

                              Thank you. lt isjust a Iot of S. Let me knoxul n’ you need anytlwirwg
                              from me. ‚Jim                                                           6 23 AM


                                +1 310-484—4514
                                 |'Il shake everything loose and update on Monday                     5 25 ‘W
                                                                                             Nlommy




                                +1 3vo_4s4-4514
                                 You as weII                                                          5 35 A“
                                John Pverce Final

                                 Alyzee what is kid status are they all at camp tika                  6 “l3 A“
                                John Pxerce Final

                                 LSG, Tom W will be at bfast with Navaid at 8 am too                  5 4‘ A“
                                John Pverce FInai

                                 Then TW and me coming back to house to talk shop on                  ,3 48 „f,
                                 Talon, PB and LawyerUp. U should def come with
                                                                                             Mcmmy




                                John Pserce Final

                                 CooI. I am ying back to NY tmwv.                                     7 98 A”
        (‘um
        ‘H?




                                                                 Page 2
    Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 58 of 70


'       Lauer Scnaefer Greer

         Alyze, i don't have anything that you haven't sent to Jim
         already. and Troy has taken over handling. they're both very                     g ‘I; AM
         easy to reach at aII times. sounds Iike Troy and Jim will
         handle Monday.
        „agxer Scoaeier Gare-er

         have a good weekend.                                                             9 ‘*5 W
                                                                              Nlommy

      I copied u on all the emails I sent to Jim. Whatever is needed Iet                  ‚O 50 AM
      me know. ljust need to be reimbursed. Have a good vveekend

                                  ‘vß/eovesdag/ Jul}; 1-" 2019
                                                                              zl/‘Iommy

     Hi! Can you pls make sure to laring l2 plain bagels (from grocery                    ; 9g W
     store) and also a pack of 48 waters to Stanford. Also give Danny
     S50 for night pizza and snacks
        Lauer Scnaeier Green

         John- resent you all the info last night. Iet me know you got
         it. and if Troy is still staying there with you, maybe he can                     35 A“
         print the Stanford agenda packet (4pgs).
                                        Saturday July 2T 2019
        JON‘ Dzerce Fsnal

         Alyze, I have to go to the East Coast Tuesday nite for some                                  <   _
         mission critical Iaw firm stuff in NY and Boston. Likely back                    " 3’ All‘
         early the following week. So wont be able to do any soccer
         stuff for Danny boy during that time range
                                                                              NlCITTWy

                                   He has a Camp August 2-4. I can't take him             1217 W
                                                                              klamm;

                                                     I can cancel but will lose theß      12 "h "DM
        4:"? Pkerte Final

         Okay weII we need to figure out how about ur mom.                                7 ‘5 W
        43"." Dterce Firai

         Or I can have my parents or Lon come out and take him                            ‘3 '3 m"
        40°." P>er:e Final

         We are not canceling his soccer camp. Period.                                    “2 *9 p“


                                                   Page 3
            Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 59 of 70


'               352m” Pserte Final

                 lf I have to I will cancel my trip. We are not canceling                   .9 w,
                 Daniel's soccer. Dont even try It.
                                                                            Nlornmi/

                  It's not a big deal. He doesn't even Want to go. It's Iike S200       m 2': m"
                Jcnn Pierce Fmai

                 U dont want to fuck with me right now.                                 Q 2° P”
                                                                            Mommy

                                             It's UC davis. He is only a freshman       ‘i3 29 w
                ‚cm Pierce Final

                 I will talk with him. Stop texting me.                                 *3 39' im"
                Jcnv Pierce Final

                 He is the best freshman that ever lived. Puts u and me to
                 shame. That is for God damn sure. Dont fuck with me right              ‘*3 32 m"
                 now. I will bury u ifI have to.
                John Pierce Final

                 Go watch an AOC rally. Fucking Iibtard.                                ‘*2 3“’ pl‘
                John Pierce Final

                 U cancel that u can work on the street for the rest of ur Iife         ‚2 25 DM
                 Iike u should. Or beg me for money the way u already do.
                Ion." Pierce Final

                 U are quite literally the most non-multidimensional,
                 monochromatic, ungrateful bitch I ever met. Ur Oma would               9 2" m"
                 be ashamed of u for Supporting neo-Nazi liberals.
                4cnn Pierce Final

                 U know zero about Israel. lt is absolutely pathetic.                   ‘Z 39 W
                Jahn Pzerce Final
                                                                                        1* "m
    951""
                 P.A.T.H.E.T.I.C.                                                        1 «L Wx
    i5
    2mal                                                                    M 0m n" y


                 What? I was busy saying he didn't want to go. I didn't say he          ,2 y W
                 wasn't great
                Jans Pierce Final

                 Name one thing u have done for Israel. ONE.                            ‘3 5" W


                                                   Page4
                Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 60 of 70
    '                                O                                       O
    '               ‚:*" 3973s Flraa
                     NAME IT                                                       ‘i 3‘ "l
                    „r“ 13-925 Pha:

                     BITCH                                                         ‘3 i’ 3“”
                    4C"? Qlece F ‚"3;

                     Valley girl bitch                                             ‘3 33 3“”
                    „CF? Creme Fra:

                     Fuck u forever                                                ‘3 32 ‘am
                    Jim Perce Pval

                     I will fuck u and ur kind up. U have no idea                  ‘3 35 3“”
                    ‚vrv P 6TB Ära?

                     U have no idea what's coming ur way. Time is ticking. Count   .3 3L, w
                     it down.
                    12“" 3' erze F rtal

                     #armageddon                                                   ‘Z 35 3“”
                    „cf“ I3 5te 3mal

                     Slut                                                          ‘I 45 3“
                    .2” P-erce Pnal

                     I fucking warned u                                            ‘3 35 S“
                    m"? Perce F nal

                     Good Iuck sleeping                                            43 35 m"
                    ‚nur‘ P erce Fznzai

                     Take some more drugs. U will need it                          V 35 3“"
                    „cm“ Dame Fmal

                     Or go work out for 12 hours. Fucking ungrateful skank         ‘*3 3" 3"‘
                    ‚cm P erce Fmaä

                     I will fuck with u the rest of ur fucking cursed Iife         "5 35 D“
                    „für? P erce Fnal

        59.":        Bitch                                                              3*:
                          F 2te 1mal

                     Watch Jack Bauer on 24 if ur curious what I'm capable of.     42         D“



                                                     Page 5




l
        Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 61 of 70



             Ruin my fucking Iife. Ya, we'll see how that works out for u     “3 “"3 3"“
            4;“ 3 eice —: bei

             Valley cunt                                                      “5 ‘3 “n”


             And guess what if I spent my Iifejuggling a soccer ball I
             would be better than u. But no, I spend my Iife protecting       .2 a; W
             the innocent and vulnerable. U are a fucking disgusting
             whore and I despise u. NEVER. FORGET. THAT. SLUT.
            „m.“ 13 92-:- 1:634

             Valley cunt. U dont even support Israel. Disgusting. I will be
             at Armageddon with my children fighting against u. U are         “5 ‘"5 m"
             biblically defined evil. ISRAEL AND AM ERICA FOREVER. bitch
            an" 3 erte C ra:

             I will find u at Armaggedon and fuck u up. Personally            V 45 3“"


             Call urselfJewish. Fucking joke.                                 “3 *5 3“”
            ‚cvrt I3 9538 nal

             I know more Hebrew than u. Any day.                              “i? l“ 3“"
            ‚i"” 3363s F was

             U Iike AOC??? Say it. Dont be shy. Be a Iibtard. Say it. Anti-
             semite whore. Fuck u. I will fuck ur kind up. She is going to    ‘I: d; w
             talk about concentration camps?? Fuck u. I was in the US
             Army. We Iiberated the concentration camps. Fuck u
            .':'"-'* 3 ece F was

             #chosen                                                          “5    3“”
            ,7" 3 ewe 15051

{i}          Uneducated bitch                                                 “’5 57 2“"
41x8:
            „f?“ De-"ce Pna:

             I fucking hate u                                                 "5 5’? 3“”
lila
Ijf         „pa“ 993e Fnhai
IM‘;

             And u have decades to wonder how that will play out. I am        .2 E. W
             relentless and I will fuck u up




                                               Page 6
       Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 62 of 70



            I. WILL. FUCK. U. UP. VALLEY. GIRL. WANNABE. HLS. POSER.      ‚L- 5; zu
            BITCH.


            And if u wanna test me just Iemme know. Anywhere.             .2 54 w
            Anytime. Cunt.


            People Iike u hate the USA. Guess what bitch, we ain't goin
            anywhere. Ever. Go to hell where u belong. America belongs    *3 57 5“"
            to US and God.


            Anti-semite skank                                             ‘ 3‘ m”
           5:?” 3 arte F "a:

            WHAT HAVE U EVER DONE TO SERVE UR COUNTRY OR
            ISREAL. NAME ONE MOTHER FUCKING THING. THEN MAYBE             ‘ 35 D“
            I WILL GIVE U MORE MONEY. SLUT.
           ,5?” F efce Frei

            Answer bitch                                                  ' 7” m“
           ‚m‘ P 9:5 5 "aß

            Answer for urself slut. Name one thing u have done for        „ : ; ;„.
            Israel. ONE. MOTHER. FUCKING. THING.


            Do it. Now. One thing.                                        ‘       3'“
           ‚um Prevte Fnal

            One thing.                                                    ‘       W
           „qm“ P are F hal

            Name it.                                                      ‘ " 3"”
           71“" 3e':eF"ai                                                 ‘ “ A

            NOW.                                                              '   A"

           ‚CW‘ 5 efe Fwai
{g                                                                        4 H ’ M
37;;        Bitch                                                                 "4
im


           .u;:—”r“ I: erie Fma!

            Who are u voting for slut                                     ‘ “ D”


                                         Page 7
      Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 63 of 70



           Say it                                                         ' M 9“’
          „a“ 3 e15 Fma:

           I think u have the Iowest actual and practical a d emotional
           IQ of anyone who ever graduated from Standord and HLS.
           Seriously. In history. U couldn't even make the Iaw review      . .5 W
           even though u cheated. And even though u stole candy
           from asians in Harvard square. Hundreds of times. U should
           be proud of urself. Really. Slut.


           Go work out for a few more hours!!!!!!                         4 ‘q m’
                Pein‘ *7 vial

           Like take it to SEVEN hours a day. That's soooooo impressive   ‚ .3 am
           and well-adjusted. Disloyal bitch
          gsrvä 956e F CaI

           I cant hear u!!!!????? Cunt                                    4*     W
                Paerce Ftnai

           What's up. Answer. I CAN. NOT. HEAR. YOU.                      4 37’ W
          „Es.“ Serie F-„nai

           SLUT. SKANK. WHORE. BITCH. CUNT.                               I 3T D“
          ‚am Pierte F-nal

           ANSWER GOD DAMN U. ARE U A NEO-NAZI AOC LOVING
           ANTI SEMITE??? DECLARE URSELF SO I KNOW HOW TO                 I 3’
           DEAL WITH U!!!!
          52"" 3 erde F “a5

           Fucking sociopath anti-semite bitch. I wiII ruin ur day at     . 33
           Armageddon
          ,7." .3 efte F n31
w
           Me and Tulsi will fuck u fascist neo-nazi socialist mother     „ y „E,
           fuckers up. Count on it. #USA
           ;’\"v‚»" 352m"; 3 naf

2:5             I ' M *
w          Do u even know what Armageddon is??? Fucking                   ‚_ 36 W
           uneducated moron clueless anti—semite bitch.




                                           Page 8
           Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 64 of 70


               John Pierce   Final


                           vs evil.
                lt is good vs
                It is         evil. I am good.
                                     I           are eviI.
                                         good. U are evil. God is on my
                                                               is on my side.
                                                                        side. I
                                                                              l   . I, w
                                                                                  147PM
                will hunt
                will      u down and fuck
                     hunt u               u up.
                                     fuck u up.

               John Pierce   Final


                That's        thought. Bitch.
                       what I thought.
                That's what      I     Bitch. Beg for money.
                                              Beg for money. Say my name.
                                                             Say my name.         ' 55 PM
                                                                                  1:55
                                                                                       m”
                                         üvuag July
                                         Sunday 4-452‘ 28 2019
                                                          2g’?
               John P1erce   Final


                Sorry about all
                Sorry about     that. Had aa bad
                            aII that.        bad day yesterday. All
                                                 day yesterday. AII good now.
                                                                         now.     53‘ AM
                                                                                  9‘21


                Didnt mean any
                Didnt       any ofof that.
                                     that.




I13}
32i?"
gzmjwfgs




w
Im»
Igjff;




                                                   Page 9
                                                        9
        Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 65 of 70




ü?
%
$
{C35
$
Z7"
$
#3
$
(i;
iT-w“

e
m
'21:




                                                         B
                                                      xH W 4
                                                    EXHIBIT
                                                    E
                                                       Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 66 of 70
     I                                 gEpoxjoj                 ONEuc-‘ppy In 45mm. an‘ wo Iuvatnoa pmon. aus copy Io                                                                                                                                                                                                                      q4

         .                             EIIIIERGENCY "PROTECTIVE ORDER                                                                                          „w... forImpääfnbääg)"W-*’ T I. ‘ v 5 2
                                       1'.'_ PR Esnägpeägns (insert namis‘ of all persogs pmröcfedby IhIs Order):                                                                                                        '                 .                                                               "             -                          ß V


                                       2. RESTRAINED FIERSON (name): i551 I Q] ä E:                             N     I ‚   l -          j _‚ ' 1 .   *
                                                                              «Z : - (L
                                       Sex: QM ‘[3 F Hmß’; o wullonair cplßr;           {Eye colorgl | 5. Räqe: M11 Age: H} Date of birth: D; L15: 22
                                 - r 3.       T0 TH_E RESTRAINED PERSON:                            ' '                      CHI/C                   _         Q   " "D   Q
                                              a. QYOU MUST NOT4harass‚ attack, strIke‚ threaten. assaultjsexually or otherwlse). hlt. foIIow‚ staIk. molest. destroy any
                                                   personal property of. disturb Ihe peace of‚ keep under surveillance. or bIock the movements of each person named in Item 1. -
                                              b, _ E YOUMUST NOTQOHIEQI, e_i_t__h_er diregtlyo: Indiregtly, by any means. Including but not _IImIted to_by telephone. maII. e-maiI or
                                              .    i other electronic means. any person named In Itemm           _          ß                                                                                                                                                          ‘          „
                                               c. D YOU MUST          [atay   awey at least:          yards from  each person named in item 1.                                                                                                                                     ’                               _

                                                                        -          EI stay awaxrjat Ieast‘:                                        vards from 1                                ' |3 move out immediately from                                                                                                                       .
                                                                                   {addmss}: '         .                _                                          I              -            -                                                             -                               ‚Z7
                                              d.   YOU MUST NOT own, ppsses‚s_‚i'pur_chase‚’ receive. or attempt t_o purqhase or receive any rearrn or ammunition. II you have
                                                   any rearms. you mustß turn {Harn In .to a Iaw enforcement agencybr seII them" to. or store them with, a IIcensed gundealer.
                                              e.   YOU MUST NOT take any action, dbirgctly or through others. Io obtain thenaddresses or Iocatlons of any person named In Item 1. 7
                                       4,     E] (Name):                             2       -             ’                    " '          V                 D                  _ ' g I; given teinporary care and control of the following                                                                                         ‘4
                                                   minor chIIdrenof the. parIies (nah1”9s_ qnd eges): '"                                                   A                               .                                                                               .

                                       5. 7ms ORDER WILL EXPIRE AT TI-IEfCLOSE OF THEV-COURTBUSINESS DAY ON:' nä
                                       6. TOTHE PROTECTED PERSON: If you need protection for a Ionvger perIod IofDtIme.                                                                                                      ‘IEzBRQEEAS/IFgegäaßtäaggä/äg;
                                                                                                                                                                                                                                   COUNTIDÄY THEORDER ISDGRANTED                                                                                v
         _                         »          you musI request regtralnlngorders from the court In thg county wngre you live‘:
                                            I (Name and addräääofcou): y ß                                                  N            V       Ibltrg:' _ß =                                     ‚| )D 2g m‘ Ifnl '                              -'—-|-   5] Mxß ._ . [ff ‘
                                              If you go'to-_court to request restralning orders, Iake your copy. of this form with you. lf a jüvenIIe‘ petltion Is pendlng, le in that court.

                                       7. _ Reasonable grounds for the issuahnce of thIs Order exivst, and an erlnergvency protective order Isqneoessary to prevent the occurrence
                                            or recungnce of domestIc vIoIence‚ chIId abuse, chIId abduction. elder or dependent adult abuse. orstalking.              . v
         i                             8- JudIciabI ofcer (name):              5%) W                      granIecI this Order on  (date):     412-:  I ä   v . et (time): I 2 7.5 '                                                                                                                                                                       '


                                       9'. „A"Th’e.event"'sf"thA'_aI 'ca‘used the "pbrqtqcfed pänson tdfeäriminedlae and presqnt danger of domeStIc vIoIence, child abuse, child
                                              abduction, elder or depe                   ent adyltabuse (e                      pt spIeIy nanäal abuse), or stalki s are (give factspnd dateä; specify we                                                                                                              ans):
                                                   ‚-911       '44 n           >    '    L             "       V-               ’            ’    ‘V                          ‚i,     z.       q                     '       v                      ‚H114        „I,                          D




                                                               _____

                                       10. D Fifeäfms wäre:                    D" observgd                 V D Ipdrfed" '“                                                   D searched for                         D selbzed                                                              " _4                N
                                       11_ [j The person to be protecIed Iives with the person to be restrained and requests an order that the restraIned person move ouI - A
             I                                Immedlatelyfrom the address in item 3c.       -                                           .              .                      -.
                                       12. (E, The person to be protected has minor chIIdren In common wiIh the person to be restralned. and a temporary custody order is . '
                                               requested because of the facts alleged in item 9. A custody order Q does                sn      exIsI.                         '-

                                 . Bv= _ I 4Lac                        ___-_ P                                                                                                                                 IG                _EOF LAW ENFORCEMENT OFFICER)                                                               .
                                                                                                                                                                                                                                                                                                                                           R
                         w                 4 v. (PRINT „E 0F. UWE F04 0 MENT OFFICERI

                                   ' A9°"°V=                           „i! _„                          „ „ „ „ .IN„___I „‚„ n                                                  T°'°P"°"° "°" O._' __s„‚_ f». 03W ”°-= 5g! I
                 ä                     13. Person served (name):                                                    -                                                  A '                                                         .                                           -

                 I                     14. I personaIIy delivergd copileciäfölfrihIs Order to ‚the person served es foIIows:                                                                           Datei                                                     Timei
                 I ‘A517’                     Address:                                                                                                 _                                           .                                   -
                 l                     15. At the tIme of geirvice. I was at least 18 years of age and not a party to thIs cause.                                                                                   D I am a CaIIfornia Iaw enforcement ofcer. -
                 i                     16. My name, address. "and telephone number are (this does not have Io be servefs home telephone number or address):

                                       I declare under penalty ofnperjury under the laws of the State of CaIIfornIa that the foregoIng is Irue and correct.                                                                                                                                            _               ' .
                             V         Oate:                                                                                                                                  b                                                                -


                     u                 _ __                _                        3;;          "D-                                __A                                 _D            ___                      ___ sI_‚ _ _A__ >                                                                                                 a:
                         _             j3„".:&’1g:ä:‘1.{:;‚“g:?:;‚‘‚i2 ‘"5 4                       EMERGENCY PROTECTIVE ORDER (CLETS—EPO)                                                                                                                   ”_             "um Soda,‘ 25:40::
                                                                                    (Domestlc Vlolence, child Abuse, Elder or Dapendent Adult Abuse, or SEIkIn                                                                                                         |                          °"° _mu-„5„a_äbv
                 "I                    ägovaulbfäofnw’ 1' 2W‘
i„                                                                                                                                   .                                                                                                                      xH                                        |'""'
                                Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 67 of 70
l
:
                                Paoe        °'   2
                                                                   C
                                                          03.01.00 (03/15)          REPORT 0F
                                                                                                     Lo| Angola; Pouce Dogma
                                                                                                       INVE TIGATIVE R PORT
                                                                                                                                               Q    t   UcR CODE
                                                                                                                                                        °°= .__
                                                                                                                                                                              E comameo EVIDREPORT
                                                                                                                                                                                      MULTIPLE DRS 0N THIs REPORT

                                  CASESCREENINGFACT°R<S> cmwumnnnlsrs                                                                                                                        i
                                E] PRINTS on OTHER EVIDENCE NOT PRESENT
                                E] M0 NOT ousrmcr
                                M pgopgafy L955 L555 “(AN 35mm
                                                                                     z
                                                                                     5
                                                                                              7W“: “in: 140W“
                                                                                          ADDRESS
                                                                                          R‘ 4600 P00 AV        Woodland Hllll              CI
                                                                                                                                                        E         w
                                                                                                                                                                      2|?
                                                                                                                                                                  91364
                                                                                                                                                                            5“         11°   44         M” 5/1975




                            PREWSES (‘Pscmc m‘)                          Ü Am
                                                                                    5     DR. uc. N0. u; NONE. OTHER ID a. NO.)            FOREIGN LANGUAGE SPOKEN          OCCUPATION
                                                                                                                                                                                                  (3119383-5590
                               Retldenec                                                  A7586258                                                      -                   Atty
                            ENTRy 45mm vom or smnv                           vom OF sxn        LOCATION o: OCCURRENCE                  sms A8 v's   {v} nss. I aus.         an.              FRINTS av       EL. INV.
                                E] ‚Rom                                                                                                '                                                     ATTEMPT Ü)!           BN
                                Ü                                                                                                  -                                       2197        OBTAINED     v                        N
                                Ü 2:“        METHOD                                            nur: a 11m5 or= OCCURRENCE                                                 uns a 7ms nspoarso ‘ro PD
                                E] R30’:                                                       07/27/2019          12:30         07/27/2019         14:00                 07/27/2019                    18:40
                                Ü FLOW       INSTRUMENT/TOOL useo                              m: raorsnrv STOLENILOSTIDAMAGED03.04.00 GIVEN STOLENILOST                              RECOVERED     Eggbcmmggo
                                Ü o-man                                                                                                                       s                   s                 s


                           M0 nr Lgugjgm, us-r umoue ACTIONS. n= sugmjqm, nescmne suspecrs ACTIONS IN ums: PHRASES, INCLUDING WEAPON ussn. oo NOT azpen ABOVE INFO nur cumn
                              nsponr A8 NECESSARY. n: ANY or m: MISSING nsns ARE POTENTIALLY IDENUFIABLE. mm2: AND oescmne ALL neue M|88ING IN 1ms INCIDENT IN m: NARRATNE.
                           Sus (exhuahand wlth 3 minor children in common) text Vict threntenlng mesn g es "I'm will fuck ou u erconally". Vict in ln

                                                                         3 . au:                        ' o TOR      am m H .                                 uonvnan av                nomaanc
                                                                     TRNlNgtPENT Eo Ü                  cm0 PROVIDED T0 m: VICTIM                            HATRED/PREJUDIC! E]        woLsNc: E]
                                                 INITIALS. LAST NAME            ssnm. No.              DIVJDETAll.   „n30“       snermune                               on nscaweo av PHONE I
                               REpoR-nne                      Gracey             30947                   Vnyl       REPORTING

                            EWMYEE”)                                                                                         '    N INVLV n FE      Ns s:     o .

                           THIS REPORT DOIS NOT CONSTITUTI VALID IDINTIFICATION
-                          KEEP THIS REPORT FOR REFERENCE. INSTRUCCIONES EN ESPANOL AL REVERSO.                                                                                                          ‘
                           Your case will be assigned to a detectiveforfollow-up investigation based upon specicfacls obtalned during the initial investigation.
    .                      Studie: have shown lhat lhe presence ofthesefacts can predlct whether a detailedfollow-up investigation would likely result in the arrest
                           and prosecution oflhe suspect(s) or the recovery ofproperly, in a manner that i: cost-effective 1o you, the taxpayer. Signicanl decreases
                           in personne] have made i1 impossiblefor detectives t0 personal/y discuss each and every case with all crime victims. A deteclive will not
                           roulinely conract you, unless the deteclive requires additional Information.

                           T0 REPORT ADDITIONAL INFORMATION: If you have specic facts to provide which might assist in the investigation of your case, please
                           contnct the detective Monday through Friday, between 8:00 A.M. and 9:30 A.M., or between 2:30 P.M. and 4:00 P.M. at telephone number
                                                     . If the detective is not available when you call, plcase leave a message and include the telephone number where you
                           can be reached.
                           COPY 0F REPORT: If you wiah to purchase a copy of the complete report, phone (213) 486-8130 to obtain the purchase price. Send a
                           check or money order payable t0 the Los Angeles Police Department to Records and Identication Division, Box 30158, Los Angeles, CA
                           90030. Include a copy of thia report or thc following information with your request: l) Name and address of victims; 2) Type of report and
                           DR number (if listed above); 3) Date and location of occurrence. NOTE: Requests not accompanied by proper payment will not bo processed.

                           DR NUMBER: 1f not entered on this form, the DR number may b: obtainod by writing to Records and Identication Division and giving the
                           information needed to obtain a copy of the report (see above paragraph). Specify that you only want the DR numbcr. lt will be forwarded
                           without delay. There is no charge for this service.

                           CREDIT CARDS/CHECKS: Immedialely notify concemed credit corporation or banks to avoid possibility cf being liable for someone else
                           using your stolen or lost credit card or check.                                                                      .

        ‘k:                HOW YOU CAN HELP THE INVESTIGATION 0F YOUR CASE:
                           *    Keep this memo for reference.
                       -   *    If stolen items have serial numbers not available at time of report, attempt to locate them and phone them to the detective at the listed number.
                           *    If you discover additional losses‚ complete and mail in the Supplemental Property Loss form given to you by the reporting employee.
        ‘i’:               *    Promptly report recovery of property.
        f”                 *    Promptly report additional information auch as a neighbor informing you of suspicious activity at time crime occurred.
        Ä
        1                  VICTIM ASSISTANCE PROGRAM: The Los Angeles City Attomey's Victim Assistance Program and Los Angclcs District
         <                 Attomey's Office Bureau of Victim Services can help determine if you qualify for victim compensation. If you are a victim of a qualifying
               _   '       crime, they will ainsist with ling your claim application. If you are a victim or a witness to a crime and will be going to court, they will explain
                           the court procedures to you. To nd the pmgram location nearest you, call the Los Angeles City Attomey's Victim Assistance Program                                                                     .
                           at (213) 978-4537, or the Los Angeles County District Attomey's Ofce, Bureau of Victim Services, at (800) 380-3811.

                           CALIFORNIA VICTIM COMPENSATION BOARD: Refer to pangraph at bottom of reverse side.                                                         l
                                                                                                                                                                                                                        ‘I



                                                      -
                                         Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 68 of 70
l                                                                  O               DEPARTAMENTO DE POLICIA
                                                                                                                             O                                  e
.‚                           ‘                                          .              DE LOS ANGELES
                                                                       MEMÖRANDUM DE REPORTE PARA VICTIMAS

                         Su caso serä asignado a un detective para continuar Ia investigaciön basandose enfactores espectcos obtenldos durante la
                         investigaciön inicial. Estudios han demonstrado que Ia presencia de estosfactores pueden predecir si una investigaciön datallada
                         podria resultar en el arresto y prosecuciön deI responsable o la recuperaciön de Ia propiedad, de una manera que es menos coslosa para
                         ud, e! contribuyente. Disminuciones sigmcantes de personal han hecho imposible a los detectives discutir personalmente cada caso
                         con tadas las victimas de crimenes. EI detective na I0 contactara rutinarlamente a menos que requiera irgformaciön adicional.  »

                         PARA REPORTAR INFORMACIÖN ADICIONAL: Si tiene datos especicos que proveer que puedieran asistir en la investigaciön de su
                         caso, favor de comunieärse con el detective de Lunes a Viemes, entre las 8:00 y 9:30 de la maana o entre las 2:30 y 4:00 de 1a tarde al
                         telefono                    . Si el detective no se encuentra disponible cuando usted Ilame, favor de dejar un mensaje incluyendo un nümero
                         de telefono donde se pueda comunicar con usted.
                         COPIA DE REPORTE: Si desea comprar una copia del reporte completo, llame al (213) 486-8133 para obtener el precio actual. Remita un
                         cheque o giro postal a Los Angeles Police Department Records and Identification Division, Box 30158, Los Angeles, Califomia 90030.
                         Incluya con su peticion una copia de este reporte o la siguiente infonnaciön: l) Nombre y domicilio de la victima(s); 2) Tipo de reporte, y
                         numero de DR, (si estä listado en esta forma); 3) Fecha y lugar de los hechos. NOTA: Peticiones no adjuntas al pago apropiado no seien
                         procesadas.

                         NUMERO DR: Si no aparece en esta forma, el nümero DR se puede obtener escribiendo a Records and Identication Division dändoles 1a
                         informaciön necesaria para obtener una copia del reporte (vea el pärrafo anterior). Especique que usted quiere el nümero DR. Serä mandado
                         sin tardanzas. No hay cargos por este servicio.
                         TARJETA DE CREDITO/CHEQUES: Notique imediatamente a su compaia de credito o banco para evitar la posibilidad de hacerse
                         sujeto a que alguien use sus cheques o tarjeta perdida o robada.
                         5CÖMO PUEDE AYUDAR EN LA INVESTIGACIÖN DE SU CASO?

                         -       Mantenga este memortindum como referencia.
    '                    -       Si los bienes robados tienen nümero de serie, y no los tenia a1 llenar el reporte trate de localizarlos y llame al detective a1 nümero listado.
                         -       Si descrube perdidas adicionales, llene y mande la forma Supplemental Property Loss proveida por el empleado tomando el reporte.
                         s       Reporte 1a recuperacion de bienes de inmediato.
                         -       Reporte detalles adicional de inmediato tal como un vecino informändole de actividad sospechosa en el tiempo en que occurio el delito.
                          PROGRAMA DE ASISTENCIA A VICTIMAS: Elprograma de asistencla a victlmas de In ciudad y del condado de Los Angeles puede
                          ayudar a determlnar si usted califlca para una compensaclön como victima de un crlmen violento. Si usted calica, le ayudarn a
    '                     llenar su reclamo. Si usted es victlma de un erimen y estard aslstiendo a corte, ellos le expllcaran el procedlmlento de la corte.
    ’                     Para encontrar 1a ocina mäs cercana a usted, llame 1a ocina del Procurador de 1a Ciudad de Los Angeles (213) 978-4537 o visite su sitio
                          web wwwhelplacrimevictimsnrg o a 1a ocina del Fiscal del Condado de Los Angeles (800) 380-3811.
                          COMPENSACIÖN PARA ViCTIMAS DE CRIMENES VIOLENTOS: Si usted ha sido victima de un crimen violento usted puede calicar
                          para un reembolso por gastos medicos, gastos de salud mental, reubicacibn, perdidas de sueldo o apoyo econömico, rehabilitaciön o
                          reentrenamiento vocacional. Si 1a herida o la muerte resultö a causa de un accidente de carro, usted o su afectado tambien puede calicar si el
                          ehofer culpable fue sometido a uno de los siguientes cargos: conducir bajo 1a inuencia de] alcohol o de drogas; chocar y huir; usar el
                          vehiculo como anna, o huyendo del sitio de un delito violento,

                          Si usted pago los gastos de un entierro/meral de una victima de un delito violento, puede ser reembolsado haste 57,500 por los gastos. E1
                         Estado no reembolsarä por daflos o ni perdidas de propiedad. La ley [Seceiön l3959(a-c) y las subsiguientes secciones del Cödigo
                         Gubemamental] requiere que reporte el crimen y que coopere con la ley para recibir el reembolso. Usted tiene tres aos, a partir de 1a fecha
                          del delito. para hacer su reclamo (este limite se puede extender si hay una causa que lo justique).
                          Para recibir asisteneia de Compensacion para Victimas se puede comunicar con las siguientes: La Ocina del Procurador de 1a Ciudad de Los
                          Angeles (213) 978-4537 or Visite su sitio web wwwhelplacrimevicitimsorg or 1a ocida del Fiscal del Condado de Los Angeles
                          (800) 380-3811.
          ‚w‘
         T}...       »    CALIFORNIA VICTIM COMPENSATION B0ARD= If you are a victim of a violent crime and are injured as a result of the crime, you may ' '
                 »        be eligible for reimbursement for medical expenses, mental health expenses, relocation, loss of wages, support loss, or job rehabilitation. If -
        ‚                 injury or death was the result of an auto accident, you and survivoring victims may also qualify if the driver at fault was charged with one of the
        3 gfä             following: driving under the inuence of alcohol or drugs; hit and run; using the vehicle as a weapon; or eeing the scene of a violent crime.
                             If you paid the funeral/burial expenses for someone who was a victim of a violent crime, you may be eligible for reimbursement for up to                  '
                             37,500 for funeral/burial expenses. Property loss o: demage will not be repaid by the Stare. The law [Califomia Govemment Code Section '
                             13959 (a-c)] requires that a Victim report the crime, and must cooperate with law enforcement in order to be found eligible for
                             reimbursement. You have three years from the date of the crime to le a claim (may be extended for good cause).

                             To receive assistance with the Victim Compensation application, you may call one of these agencies: Los Angeles City Attomey Victim                   _
                             Assistance Program (213) 978-4537 or visit their Website at: wwwhelplacrimevictimsorg, or Los Angeles Distriet Attomey's Office,
                             Bureau‘ of VictimServices (800) 380-381 l.       '
                                                                       GUARDE ESTE MEMORANDUM PARA REFERENCIA                                                       E‘        E            -

                                                                                            mmmLdßDOnligggrg                                                -       ‘E!        ‘
                                                                                             www‚joinLAPD.com                                                             '
           Case 2:20-cv-01338-AB Document 45-2 Filed 08/10/20 Page 69 of 70

H




    g
    ﬁ
    im;
    x
    i223
    €11?
    g
    #4:‘
    w
    m53




                                                                                      _
                                                                         E xH B
                                                                         EXHI BIT.I 5
                                                                              .   |
_                                  Case 2:20-cv-01338-AB
                                         _V __ __ _ _ __„ . Document 45-2 Filed
                                                                 nwp„‚„           w „n-uum-‚u... Page
                                                                          au: copy08/10/20            70 of 70 m; „um“:
                                                                                                    uwENoRcEMeNT

_                Ep0_o01              0N! eopy n man. 0N! cnpy
                                                                                man-M"- m“Rm’.
                                                                                            ‘s.’’ „vso
                                                                                                   x   Mlmp0m""’°"
                                                                                                            i
                                                                                                                                                           P ' k’       T ‘                      D5 2
v                EMERGENCY PROTECTIVE OR                                                          totem‘, by uns ordev-
                                               ONS insen nam s of G" Peßo 3P                            (z                                                                                              o                  '                     '
                 1.‘ PRTÖQTEQPE
                                                                                                              J

                 2. REsTRAlNED PERSON (name):                                                           Eye ootorgg 4;. R°°°‘ Jdhf. AWH} D“ °‘ "m"
                 Sex; MM            Üp         m4‘ o MJTIOHair oolorzüg‘                                                      l        Gvö                                    .
             *   3. ‘ro m5 RESTRAINED ERSON:                                                           sexually or 0016W“). hr1. follow, stalk. molest, destroy any
                                -    P                     .                               „wen. 3653““     0g . or block the movements of each person named in it                                                             er" 1 -
                       a. gpvou musr NOT harass. attack. stnka *                                      „de, surveillan                      . m t l. n d‘ b                                                            _
                                 Personal propeny of. disturb the m8: fräecy‘ b‘! am means.i!1°'“d'“9                                                     "° ‘m. e ° Y ‘°'°Ph°n6. mall. e-mail or
                       _b. . B YQUJMILIJSTMOI                           «- - A am
                                              t . ‚Eher 95:9. .1. - in nem‚1.
                               am“ „samme- dä;      ‚man named                    mm „d, person named in .nem 1.                                                                                            _

                       °' Ü you "W7                E3613)’ EWG! 81'885‘!                                     yards from u             [j move out immediately from                                                                                   ‘
                                                   E] stay away a1 least: ____...— y                                                                                                         -                        y
                                                   (3407088)! l                                                      t        rchase or receive any rearm or ammunition. lf you have
                       d- 2321x287 NOT own. possess_ purohase, reoem» gejßä Ü: sAelI them to. or store them with. a lioensed gun dealer,
                       e. YOYU „U332: 2:31 turn them in.to a Iaw                                       0mm go obtain the addresses or locatlons of any person named in itern 1. 0
                 4_ D (Nmm;                         e m’ °°‘_‘°“» ‘3"."'°"V °r                                                    is given temporary Gare and eonlro! of the following                                               ’
                           min“ dmdm" Of lhe parties („Mies am ages):


                 6.                                           THE CLOSE oZgggngägrisomem.                                                                       a1 Das o: mm4 coum omr „Tvsm
                       you must request restrainin                                                                                                        W"883„‘}"äx3“„‘2""‘“
                                                                                                                                                                         onnen‘sIsmaß“
                                                                                                                                                                                     n NOT
                                                   g order;
                                                        ' ‚f «am
                                                             you m“  pm In the county where You live:
                                                                 m3 oourt                                                                                                         c                                                              _
                       (Name and addrass ofcourt):                                   K    A             "'        fb/                        äI                     u     _ "’                   g \.             '            I
                                                                    1                                                                                      A
                                                                    ‘                                    ‘                                                                a       I               ‚

                       |7 V00 9010 qourt 1o request restraining orders, take your copy of this form with you. If a juvenile petmon is pendmg. ie in that oourt.
                 7.    Reasonable grounds for_the issuanee o: m13 order exist. and an emergency protective order is neoessary 1o prevem the occurrence
                       or recurrenoe of domestac vimenoe. child
                                                                abuse. mild abduction. e|der or dependent adult abuse. or stalking.                                                                                                                                  ‘l
                 8- 400W?‘ 01'509? (me)!                                (i)                       S               granteq this Order on (date): 2 all’ l 3                                       at (time):                    l5 '                                  g
                        '  .                                     _ . .  ._ .                                                                                                                                                                                         f
                 9. T“ °V°m3 m3‘ 080390."!!! Drotected person to ar immediate ad present danger o1 domestic violenee, ehild abuse. child                                                                                                                             j
                       abductlon. elder or depe - ent adult abuse (e . pt sole|y nancial abuse), or stalkin are (give facts and daleä; specify we : n n s):                                                                                                               '._
                           L.—.—1|.L2. n    H}!      ' L                         l        ’   r                          ‚f       f   ‚                                               '.IL                            D



                                                                                                                                                                                                                                                                           '


                 1o, E] Firearms were:            Ü obsewed                              E] {eporiea ' *             [j searched for                  [j seized                                                                                          1
                 11_ [j The person to ba protected lives with the person to be restrained and requests an order that the restralned person move out                                                                                                                         '
                        lmmediately from the address in item 3c.
                 12. m The person 1o be protected has minor children lnpommon Wiih "18 08'800 *0 09 festfained. and a temP0mTY 008100! Order i3
                   '   requested because of the facts alleged in item 9. Apustody 0'001’ Q does             sn     exist.                                                                                                                    '

                 ay:                     (PRINT     E or LAW E F                 am omega)
                                                                                                                         ’                    » IG
                                                                                                                                                      ’     RE o: uw ENFORCEMENT omega)
                                                                                                                                                                                                                  '
                 Agency:                   A                                         w’. A’ w bvi W V Telephone No ‘ ‘i’                                                E! W4 D: DBadge No.2 v                                           (
    m                        —                    "”       “ 0‘ '          0 ’            ' °K011i}
                                                                                               '   ‘                                                                                  '                                                                      -
                  3. Person served (name):
                                                                       person served as follows:                                          Date:                7-28-19                           Time:                1 1; 57 a‚m‚
                     | personally delivered copiäidlffhlä Order to the
                 14_ Address’
    „w...                                      10811 Wnllowbrae Ave.‚ Chatswor                 CA -
    f‘ v“:                    -
     W                    - .                                     rs of age and not a party to this cause.         Ia   C Iifomia law enforoement ofoer. .
                                             I was a1 Ieasq 1s
                 15. At the tlme of service.                   äeaare (this does not have to be servefs homeEt-Jele am»: a ber or address):
                 13- M “af"°' address’         gleähci’: "U35;        .     #916, Santa Clarita, CA 9 1 p e "um
                            am“ Tal“                       o e"        e q State ofcalifornia that thef - —» - olng Is tru . gnd ‚.
                                                  fperjufy under the Iaws of the
                 | dedare under penany °                                                                                   —Q\_
                 Data:        7-28- 19                                                                                   ’                        ‚
                                 aniel Tello                            ‚.1 .                                  ____ ‚.„‚——                                 „g ’ '                 '       “EM” _‚___ _ __ev_-_ v.--                                              ‘
                       <         ‚ ._ . - w r m4- x“                               * "” 1‘
                                                                                 MERGENcy   "d
                                                                                           PROTECTI v5 oRnER (CLETS-EPO)
                                                                                                                     "_—‘ " "’""                                                                                rm1» cm. 551524042275:
                                                                                                       or Dependent Adult Abuse, or Sulklng)
                 ’°""‚‘°""°‚
                        ‘wm f:                         (Dom„ug vfolenco. chlld Abuse. Elder                                                                                                                               Fmf
                 EP0®1F"DoT—y"2°
                 w„‚„„                                                                                                    __ .-.. _‚„_„ __ ‚....‚
                                                                    '-__«._»._ ‚ _‚ _ _ ._ ‚-„„..._-.. .-v""f"."’»""_'\*'<-;-
                                                                                                           _                                 ‚_   -                                                                                  &
